Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 1 of 91




               Exhibit A
             Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 2 of 91




        Todd&Welduy                                                                   Christopher R. O'Hara
                                                                                      E-mail: cohara@toddweld.com




                                                            March 14, 2019



       Via Certified Mail
       RETURN RECEIPT REQUESTED

       Glenn Haegle
       11917 Frost Aster Drive
       Riverview, FL 33579

                Re:      Eliassen Group, LLC, et al. v. Jayne Gill, et al.
                         U.S. District Court Civil Action No. 1:19-CV-01470-GAO

       Dear Mr. Haegle:

               This firm represents Plaintiffs Eliassen Group, LLC and EG Life Sciences LLC in
       connection with a lawsuit commenced against you in the United States District Court for the
       District of Massachusetts.

               I enclose a copy of the Summons and Complaint fled against you in the United States
       District Court for the District of Massachusetts. Service is hereby being made upon you in
       accordance with Fed. R. Civ. P. 4(e)(1) and Mass. R. Civ. P. 4(e)(3).

                Please be advised that the service of the Summons and Verified Complaint obligates you
       to file an answer and/or otherwise respond to the Verified Complaint within 21 days after the
       service of the Summons and Verified Complaint.

                                                            Very truly yours,



                                                            Christopher R. O'Hara

       CROTI:cas
       Enclosures (Summons and Verified Complaint and Jury Demand)




                                                                    02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 3 of 91



              U.S. Postal Service'
      ru CERTIF IED MAIL® RECEIPT
              Mail Only
              Domestic
      Er                                                                     www.usps.com
      m         For delivery information. visit our website at

      rR
      N
                      OFF
            'Certified Mall Fee
                                                                   L USE
                                                              87,
            S
            extra Services &                      Ice as appoiblisto)-
      r I    ❑ Return Receipt                 $
             ❑ Return Receipt                 $                                     Postmark
             ['Certified ICI R                                                        Here
             El Adult Signature               S11
             El Adult Signature
            Postage
      m                                                                  0
      rR Total Postage and              6)\\N                     %.
                                                                rsv
            S                               ,pro
      1=0
            Sent Toc;        e
                    and
                            rft. C.,ern
                                     or Pei
      N
                      I      11 .-7                                      -kg             ri
             Cify, Stale.
                                                                             3      5—
             PS Form 3000. A •rii 2015 psN76313-0Z-40,1),91)47               See Reverse for lostruclions
               Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 4 of 91
                    Case 1:19-cv-10470-GAO Document 5 Filed 03/14/19 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                                                      for the
                                       DISTRICT OF MASSACHUSETTS



              ELIASSEN GROUP, LLC, ET AL.
                                      Plaintiff
                                                                      Civil Action No.:
                                         v.                           1:19—CV-10470—GAO

                    JAYNE GILL, ET AL.
                                     Defendant



                                        SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)
         Glenn Haegle
         11917 Frost Aster Drive
         Riverview, FL 33579


    A lawsuit has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you received it) --- or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) --- you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiffs attorney, whose name and address are:
     Christopher R. O'Hara, Esq.
     Todd & Weld LLP
     One Federal Street, 27th Floor
     Boston, MA 02110
     If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.




 ROBERT M. FARRELL
CLERK OF COURT

  /s/ — Christina McDonagh
Signature of Clerk or Deputy Clerk


ISSUED ON 2019-03-14 09:07:17.0, Clerk USDC DMA
                 Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 5 of 91
                       Case 1:19-cv-10470-GAO Document 5 Filed 03/14/19 Page 2 of 2


           Civil Action No.: 1:19—CV-10470—GAO
                                                        PROOF OF SERVICE

                  (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

               This summons for (name of individual and title, if any)

           was received by me on (date)


        D I personally served the summons on the individual at (place)
                                                           on (date)                                     ; or


        ❑ I left the summons at the individual's residence or usual place of abode with (name)

                                                  , a person of suitable age and discretion who resides there,

           on (date)                       , and mailed a copy to the individual's last known address; or
        ❑ I served the summons on (name of individual)                                                    , who is

           designated by law to accept service of process on behalf of (name of organization)
                                                                       on (date)                         ; or

        O I returned the summons unexecuted because                                                             ; or


        ❑ Other (specify) :



           My fees are $             for travel and $             for services, for a total of $


           I declare under penalty of perjury that this information is true.




                           Date                                                    Server's Signature


                                                                                Printed name and title




                                                                                   Server's Address

Additional information regarding attempted service, etc:
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 6 of 91
            Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 1 of 30



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                              )
ELIASSEN GROUP, LLC and                       )
EG LIFE SCIENCES LLC,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Civil Action No.
                                              )
JAYNE GILL and GLENN HAEGLE,                  )
                                              )
       Defendants.                            )
                                              )

                      VERIFIED COMPLAINT AND JURY DEMAND

                                           Introduction

       1.      The Plaintiffs, Eliassen Group, LLC ("Eliassen Group" or "EG") and EG Life

Sciences LLC ("EG Life Sciences" or "EGLS") (collectively as "Eliassen"), bring this action

seeking damages and injunctive relief against two former employees, Defendants Jayne Gill

("Ms. Gill"), who worked for Eliassen for over eight (8) years, most recently as Sr. Director,

Client Services, and Glenn Haegle (Mr. Haegle"), who had worked for Eliassen for over two

years, most recently as a Client Services Manager, due to the Defendants' violations of the

confidentiality provisions and the restrictive covenants contained in their respective Employment

Agreements with Eliassen. Shortly before both Defendants quit their jobs with Eliassen on

February 1, 2019, they made preparations to engage in such misconduct, and after their

departure, they have engaged in such misconduct on behalf of their new employer, a direct

competitor of Eliassen, using confidential Eliassen information to solicit Eliassen clients and

employees, all in violation of their obligations.
      Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 7 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 2 of 30



       Plaintiffs seek legal and equitable relief to prevent the immediate and irreparable harm

that has resulted and that will continue to result from the Defendants' wrongful conduct,

including injury to Plaintiffs' good will and confidential and/or proprietary business information

as well as the financial harm that will result to their business if Defendants' wrongful conduct

continues.

                                              Parties

         2.    Eliassen Group, LLC ("Eliassen Group") is a Delaware limited liability company

with a principal place of business located at 55 Walkers Brook Drive, 6th Floor, Reading, MA,

01867, in Middlesex County, Massachusetts. Eliassen Group, LLC is the sole owner and

manager of EG Life Sciences LLC, which was formed in 2015 to provide services to customers

of Eliassen Group's Life Sciences Division.

         3.     EG Life Sciences LLC ("EG Life Sciences" or "EGLS") is a Delaware limited

liability company with a principal place of business located at 55 Walkers Brook Drive, 6th

Floor, Reading, MA, 01867, in Middlesex County, Massachusetts.

         4.     Defendant Jayne Gill ("Ms. Gill") is a former employee of Eliassen Group, LLC

with a last known address at 11 Aspen Lane, Bedford, NH 03110. She worked in Eliassen's

prior Massachusetts headquarters in Wakefield until 2017, and then in its Reading headquarters

after Eliassen moved in 2017. Ms. Gill was an employee of Eliassen Group, LLC from the time

she was initially hired in August 2010 through the day she resigned on February 1, 2019, and

worked in its Life Sciences division beginning shortly after she was first employed with Eliassen

Group.

         5.     Defendant Glenn Haegle ("Mr. Haegle") is a former Client Service manager in

Eliassen's EG Life Science's group with a last known address at 11917 Frost Aster Drive,




                                                 2
      Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 8 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 3 of 30




Riverview, Florida. Mr. Haegle was an employee of Eliassen Group, LLC, working in its Life

Sciences division from the time he was initially hired in October 2016 through the day he

resigned on February 1, 2019.

                                     Jurisdiction and Venue

       6.       This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C.

§1331 over Ms. Gill and Mr. Haegle in the claims asserted against them under Defend Trade

Secrets Act ("DTSA")(Counts III and V respectively). Additionally, this Court has personal

jurisdiction and diversity subject matter jurisdiction over the two Defendants under the

remaining claims.

       Additionally, this Court has diversity jurisdiction over both Ms. Gill and Mr. Haegle.

The matter at issue is well in excess of the diversity threshold of $75,000, exclusive of interest

and costs. Ms. Gill and Mr. Haegle both have had substantial contacts with Eliassen Group and

EGLS within the Commonwealth of Massachusetts in connection with the performance of their

duties and responsibilities on behalf of Eliassen. Ms. Gill worked in Eliassen Group and EGLS's

Massachusetts offices during her employment with Eliassen. Mr. Haegle had substantial

contacts with the EGLS and Eliassen Group in connection with his employment at Eliassen.

Accordingly, this Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 28

U.S.C. §1332.


                                        Factual Allegations

        (i)     Eliassen Group's and EG Life Sciences' Business

        7.      Eliassen Group and EG Life Sciences provide Information Technology ("IT")

staffing services and consulting services to corporate clients nationwide by filling positions with

highly qualified employees and independent contractors, referred to by Eliassen Group and



                                                  3
      Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 9 of 91
                Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 4 of 30




EGLS as "Consultants." Eliassen Group provides such services to a variety of industries,

including financial services, manufacturing, and software development. EGLS provides such

services to medical device, pharmaceutical and biotechnology companies.

          8.     As part of its services, EG Life Sciences provides life science staffing and

consulting in areas of quality (quality assurance and quality control), regulatory and compliance

(regulatory submissions and filing, audit and regulatory observation, and inspection readiness),

validation (process, software and equipment), engineering, project management from conception

to execution, and biometrics (including statistical programming and analysis, biostatistics, and

SDISC consulting and data standardization), among others.

          9.      EG Life Sciences shares staffing and recruiting resources, organization, data,

processes and techniques with Eliassen Group, using a local and national model of staffing based

on telephone contacts and interviews to screen consultants and to place them at clients in biotech,

pharmaceutical, and the medical devices industries.

          10.     EGLS's technical recruiting organization is composed of career recruiters,

averaging approximately ten years of technology recruiting experience, who are invested in the

success of the candidates. Its recruiters often act as career counselors to candidates as they work

with the candidates year-over-year, delivering personalized service.

          11.     EGLS consistently uses a proprietary recruiting quality management process that

includes rigorous telephone screening, in-person interviews for those consultants when possible,

reference checking, and further screening services (e.g., security, bonding) as required by the

client.

          12.     EGLS's quality management recruiting model is an end-to-end process of

identifying, qualifying, monitoring and retaining the best temporary technology talent for its




                                                    4
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 10 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 5 of 30




clients. Its recruiting process is driven by continual feedback to determine that its consultants

and clients are well-served.

       13.     Eliassen has invested substantial time, money and human capital identifying,

among other things, Client hiring managers who have the authority to recommend or contract for

the hire of outside Consultants; understanding particular timing, needs, patterns, programs,

systems and projects of Clients; understanding the rates that Clients are willing to pay for

engineering and technical work force (as compared to other rates and services that competitors

may provide); and developing extensive good will with Clients.

        14.     Eliassen Group and EGLS identify and place highly skilled engineers and

technical professionals, not readily available in local markets, with corporate Clients requiring

temporary skilled assistance. In this capacity, they service thousands of Clients and Consultants.

Openings for temporary employees are not typically advertised publicly, but rather are filed

directly by the hiring project manager requiring immediate assistance. Eliassen Group and

EGLS discover openings and place Consultants in a company by diligent interaction with Clients

and Consultants through its Account Executives and Recruiters. Throughout their many years in

business, Eliassen Group and EGLS have developed strong relationships with their Clients and

Consultants.

        15.     Eliassen spends considerable time and investments in training its Recruiters to

work to identify, establish, cultivate and maintain relationships with Consultants the fill the

needs of Clients in these areas. Eliassen administers personal, intensive training to its recruiters

through an established program, in which recruiters gain knowledge of Eliassen's techniques of

Client and Consultant relations, marketing and solicitation to potential Consultants, presentations

of candidates to Client employers and cultivating and maintaining relationships with existing




                                                  5
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 11 of 91
               Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 6 of 30




Consultants. Eliassen provides its recruiters with leads and Consultant lists, which it keeps

confidential.

       16.      Eliassen has generated a substantial amount of goodwill by building, cultivating,

supporting, and maintaining relationships between its recruiters and its Consultants. The

goodwill is enhanced and cultivated by Eliassen's marketing, training and support.

       17.       Eliassen also has spent hundreds of thousands of dollars creating and maintaining

a secure computer system in order to protect confidential and proprietary information, including

job requirements/listings, Consultant lists, Consultant information, Client lists, Client

information, and other confidential and proprietary information, to its recruiters, account

managers and management staff.

        18.      In order to protect these valuable assets, and for good and valuable consideration,

Eliassen requires each of its recruiters, account executives and other employees to sign a

confidentiality, non-disclosure, non-competition, and non-solicitation agreement upon the

commencement of their employment. In fact, all offers of employment made to applicants are

conditioned upon their signing such an agreement. Ms. Gill and Mr. Haegle both signed

agreements containing confidentiality, non-competition and non-solicitation provisions at the

outset of their employment.


        (ii)     Ms. Gill's and Mr. Haegle's Employment with Eliassen

        19.      In early August 2010, Eliassen hired Ms. Gill as Director of National Accounts.

        20.      On August 5, 2010, in connection with the commencement of her employment

with Eliassen, Ms. Gill signed an "Agreement Governing Non-Competition Confidential

Information and Trade Secrets" (the "Gill Employment Agreement") with Eliassen. A true and

accurate copy of the Employment Agreement is attached hereto as Exhibit A.


                                                   6
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 12 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 7 of 30




       21.     Relying on the Employment Agreement, Eliassen subsequently made Ms. Gill its

Managing Director within its Life Sciences group. In her role as Managing Director at EG Life

Sciences, Ms. Gill represented that she was responsible for staffing in the biotech,

pharmaceutical and medical device industries. In connection with her employment, Eliassen gave

her extensive access to EG Life Sciences' proprietary databases containing non-public

information concerning its Consultants and Clients. Throughout her employment at Eliassen,

Ms. Gill also had access to, and received, a myriad of internal confidential information belonging

to Eliassen, including but not limited to client agreements, EG Life Sciences contracts, margins,

pricing, compensation plans and other Eliassen internal, confidential information.

       22.      In October 2016, Eliassen hired Mr. Haegle to work in its Life Sciences group.

       23.      On or about October 4, 2016, in connection with the commencement of his

employment with Eliassen, Mr. Haegle signed an "Agreement Governing Non-Competition

Confidential Information and Trade Secrets" (the "Haegle Employment Agreement") with

Eliassen. A true and accurate copy of the Employment Agreement is attached hereto as Exhibit

B.

        24.     Relying on the Employment Agreement, Eliassen employed Mr. Haegle within

Eliassen's Life Sciences group. In connection with his employment, Eliassen gave him

extensive access to EG Life Sciences' proprietary databases containing non-public information

concerning its Consultants and Clients. Mr. Haegle was assigned pre-established Clients with

which he worked to fulfill their staffing needs.

        25.     Both Ms. Gill's Employment Agreement and Mr. Haegle's Employment

Agreement include a restrictive covenant and/or noncompetition covenant that provides, in its

entirety:




                                                   7
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 13 of 91
             Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 8 of 30



               1.      Restrictive Covenant

               For so long as Employee is employed by Eliassen and for a period of eighteen
       (18) months after the termination of Employee's employment for any reason whatsoever,
       whether voluntarily or involuntarily, Employee shall not, without prior express written
       consent of Eliassen, directly or indirectly, whether as an employee, officer, trustee,
       consultant, owner, partner, co-venturer, agent, advisor or otherwise, on behalf of any
       "competing organization": 1) do business with or seek business from any persons,
       entities or corporations approached or solicited by Employee at any time during the
       eighteen (18) months prior to the termination of employment with Eliassen, and/or 2) do
       business with or seek business from any persons, entities or corporations located in any
       county in which Employee approached customers or solicited business at any time during
       the eighteen (18) months prior to the termination of employment with Eliassen. For
       purposes of this agreement, a "competing organization" shall be any business involved
       in the same or substantially similar business as Eliassen or which competes in any way
       with the business of Eliassen, either directly or indirectly as a contractor or subcontractor.
       Employee further acknowledges that to the extent Employee is engaged in sales and/or
       dealings with customers, Employee develops substantial good will on behalf of Eliassen
       by dealing with customers. Such customer good will is, in all instances, the property of
       Eliassen. Employee further acknowledges that any solicitation of customers in violation
       of this agreement would be misappropriation of customer good will to the substantial
       detriment of Eliassen.

See Gill Agreement ¶ 1 (Ex. A); see also Haegle Agreement, ¶ 1 (Ex. B).

       26.     Both the Gill Employment Agreement and the Haegle Employment Agreement

include a non-solicitation clause that provides:

               2.      Non-Solicitation

               Employee agrees that he/she shall not, for a period of eighteen (18) months from
       the date his/her employment with Eliassen terminates, solicit any contract or award, or
       accept any contract or award for work, or perform any service individually or on behalf
       of any competing organization, on any project that Employee worked on any time during
       his/her Employment with Eliassen, Employee also agrees that he/she shall not solicit,
       recruit to work, or employ any consultant or employee of Eliassen in any capacity
       whatsoever, either directly or indirectly, for a period of eighteen (18) months after the
       Employee leaves the employment of Eliassen.

See Gill Employment Agreement ¶ 2 (Ex. A); see also Haegle Employment Agreement, ¶ 2 (Ex.
B).

       27.     Both Ms. Gill's and Mr. Haegle's Employment Agreement include a non-

disclosure clause that provides:


                                                   8
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 14 of 91
             Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 9 of 30




              3.      Non-Disclosure and Return of Confidential Information and Trade
                      Secrets

               Employee agrees that during or after the term of his/her employment with
       Eliassen, he shall not at any time disclose to others or use for his/her own benefit any
       trade secrets or confidential information pertaining to the business of Eliassen or any of
       its customers, representatives, agents, consultants, licensees, or affiliates. Employee
       further agrees that upon termination of his/her employment with Eliassen for any reason
       whatsoever he/she shall immediately return to Eliassen all property and confidential
       information of Eliassen. The term "confidential information," as used in this paragraph,
       shall include, but is not limited to, trade secrets, including all writings, notes, studies and
       reports prepared, compiled or acquired by Employee during the course of his/her
       employment; customer lists; consultant lists; pricing information; marketing techniques;
       documentation of business plans and opportunities; financial statements; specialized
       customer information concerning unique, novel or specific purchasing habits; marketing
       plans or projections; information relating to any special products and services that
       Eliassen may offer or provide to its customers or consultants from time to time; and any
       data or information maintained or compiled in any form, including information contained
       on computer disks, that is not generally known to the public. Employee further agrees
       that the term "confidential information" also includes the form, method and amounts of
       any and all sums paid to Employee by Eliassen, and Employee agrees not to disclose any
       details of or about such payments to anyone inside or outside of Eliassen.

See Gill Employment Agreement ¶ 3 (Ex. A); see also Haegle Employment Agreement, ¶ 3 (Ex.
B).).

       28.     Both the Gill Employment Agreement and the Haegle Employment Agreement

also provide for certain remedies in the case of a breach or threatened breach of their respective

agreements. Specifically, both the Gill Employment Agreement and the Haegle Employment

Agreement, in part, provide:

       4.      Remedy for Breach

       In the event of a breach or threatened breach of this agreement, Eliassen shall be
       entitled to a preliminary and/or permanent injunction restraining such breach. It
       is further agreed that, in consideration of the difficulties that accompany
       estimating the damage resulting from a breach of this agreement by Employee,
       Eliassen may, at its discretion, elect either (1) to receive the sum of $100.00 as
       liquidated damages for each day Employee is in breach of the agreement, or (2) to
       prove and recover actual damages caused by any such breach(es). Eliassen shall
       further be entitled to recover all attorneys' fees and expenses reasonably incurred
       in establishing any breach of the agreement. These damages, attorneys' fees and




                                                  9
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 15 of 91
             Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 10 of 30




       expenses shall be in addition to, and not in lieu of, any preliminary and/or
       permanent injunctive relief that may be available to Eliassen[.]

See Gill Employment Agreement ¶ 4 (Ex. A); see Haegle Employment Agreement, ¶ 4
(Ex. B).

       29.     Both the Gill Employment Agreement and the Haegle Employment Agreement

also provide that Eliassen and Ms. Gill and Mr. Haegle "expressly agree that the provisions of

the [Employment Agreements] shall be construed and interpreted in accordance with the laws of

the Commonwealth of Massachusetts." See Gill Employment Agreement ¶ 6 (Ex. A); see

Haegle Employment Agreement, ¶ 6 (Ex. B).

       30.     Both the Gill Employment Agreement and the Haegle Employment Agreement

also provide that the "terms and conditions of the [respective Gill and Haegle Employment

Agreements] shall survive any changes made in the future to the employment terms of employee,

including, but not limited to, changes in the salary, benefits, bonus plans, job title and job

responsibilities." See Gill Employment Agreement ¶ 11 (Ex. A); see Haegle Employment

Agreement, ¶ 11 (Ex. B).

       31.     Effective January 7, 2019, certain aspects of Ms. Gill's job, title and

compensation were changed by agreement with Ms. Gill. Ms. Gill's title changed to Senior

Director, Client Services with Eliassen, as did certain job responsibilities and aspects of her

compensation package. In connection with those changes, Ms. Gill executed on January 15,

2019, a letter agreement, dated January 14, 2019, re-affirming her obligations under her 2010

employment agreement in connection with her new job and responsibilities. A true copy of Ms.

Gills' January 15, 2019 re-affirmation of her 2010 Employment Agreement is attached as

Exhibit C. The compensation changes enabled Ms. Gill to make more money through an




                                                  10
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 16 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 11 of 30




increased direct incentive program. Ms. Gill remained on the Eliassen leadership council until

she voluntarily resigned from Eliassen.

       32.      During her employment with Eliassen, Ms. Gill was privy to, and familiar with,

EG Life Sciences contracts with its clients. On January 15, 2019, Ms. Gill requested and

received an Excel spreadsheet from an Eliassen colleague identifying every job start within EG

Life Sciences from November 1, 2010 through early January 2019. This spreadsheet identified

944 job starts, including over 800 separate consultants, including extensive confidential details

about each start, including among other things, each Client hiring manager, the consultants' pay

rates, the bill rates charged to each Client, job titles, and each assignment's estimated end dates.

There was no valid business reason for Ms. Gill to request or obtain this information.

       33.      From October 2018 through January 2019, Ms. Gill and Mr. Haegle were

involved in substantial, ongoing discussions with a major client of EG Life Sciences (hereinafter

referred to as "Client No. 1") about a project to resolve a backlog of complaints involving one of

Client No. l's devices.

       34.      On January 18, 2019, Client No. 1 indicated to Mr. Haegle that it was ready to

proceed with this "complaints project" and asked to discuss the scope of the work with EG Life

Sciences. Ms. Gill responded to Client No. 1 on the same date, January 18, 2019, by e-mail,

copying Mr. Haegle, as follows: "That's great news. Can we talk at 10:30 am Monday?"

        35.     Ms. Gill and Mr. Haegle continued to work with Client No. 1 on the "complaints

project" through the last week that they were employed by Eliassen. On or about January 28,

2019, Ms. Gill prepared a list of proposed temporary staff positions, including suggested years

of experience, costs and assignment duration to the EG Life Sciences client. When Client No. 1




                                                  11
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 17 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 12 of 30




gave final approval and began to seek Consultants to staff the "complaints project", it chose to

use EGLS exclusively for its staffing needs.

       36.      During January 2019, Ms. Gill emailed several confidential internal Eliassen

compensation plans from her Eliassen computer to her personal email account. On January 7,

2019, Ms. Gill sent 2015 and 2017 Eliassen internal and confidential compensation plans to her

personal e-mail account in two separate e-mails. On January 25, 2019, Ms. Gill sent several EG

Life Sciences compensation plans to her personal e-mail account. There was no valid business

reason for Ms. Gill to request or obtain this information. True copies of the three January 2019

e-mails (without the attachments to them) sent by Ms. Gill from her Eliassen email to her

personal e-mail account are attached as Exhibit D.

        37.     In connection with his work at EG Life Sciences, Mr. Haegle worked with EG

Life Sciences clients to develop, maintain and cultivate consulting arrangement and other

staffing relationships on behalf of EG life Sciences. In particular, Mr. Haegle had ongoing

business communications with another EG Life Sciences client (hereinafter "Client No. 2").

While he was employed at EG Life Sciences, Mr. Haegle had scheduled an appointment for

February 6, 2019 with Client No. 2.

        (iv.)   Ms. Gill and Mr. Haegle Resign from Eliassen to Jumpstart PTS Advance's
                Life Sciences Group

        38.     On or about February 1, 2019, Ms. Gill informed Greg Coir, Executive Vice

President of Eliassen's Life Sciences group, that she was resigning from Eliassen. Subsequently,

in February, 2019, Ms. Gill changed her Linkedln profile to indicate that she was working as

Managing Director of the Life Sciences group at PTS Advance. A true and accurate copy of Ms.

Gill's LinkedIn profile is attached hereto as Exhibit E.




                                                 12
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 18 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 13 of 30




       39.      On the same day that Ms. Gill resigned, or about February 1, 2019, Mr. Haegle

also resigned from EG Life Sciences. On or about February 6, 2019, Mr. Haegle reached out to

Client No. 2 to try to reschedule the previously scheduled February 6, 2019 meeting to February

25, 2019, when he would be working with a new employer, PTS Advance.

       40.      On February 7, 2019, Eliassen wrote to Mr. Haegle demanding that he cease and

desist from any and all efforts on behalf of PTS Advance to seek to do business with any entities

that he had approached during the last eighteen (18) months of his employment at Eliassen, and

that he also cease and desist from all other activites in violation of his 2016 Agreement with

Eliassen. A true copy of the demand letter sent to Mr. Haegle is attached as Exhibit F.

       41.      On February 7, 2019, Eliassen also wrote a letter to PTS Advance's CEO, Dane

Groeneveld, notifying PTS Advance of Mr. Haegle's improper attempt to reschedule the meeting

with Client No. 2, and providing PTS Advance with a copy of Mr. Haegle's employment

agreement with Eliassen. In response to Eliassen's letter to PTS Advance, Mr. Groeneveld wrote

an e-mail, dated February 7, 2019, stating that he "shall investigate [the allegations] accordingly

and that "[w]e intendfor Glenn to appropriately honor his commitments and will set the

necessary controls in place to monitor this." A true copy of PTS Advance's e-mail from Mr.

Groeneveld to Eliassen's Associate Counsel and General Counsel is attached as Exhibit G.

        42.     On February 8, 2019, Eliassen sent a letter reminding Ms. Gill of her post-

employment obligations, including the requirement to abide by the confidentiality obligations

and restrictive covenants contained in her 2010 Gill Employment Agreement. A true copy of

Eliassen's February 8, 2019 notice letter to Ms. Gill is attached as Exhibit H. On the same date,

Eliassen also sent a letter to PTS Advance's CEO, Mr. Groeneveld, notifying him of Eliassen's

contractual relationship with Ms. Gill, and providing PTS Advance with a copy of Ms. Gill's




                                                 13
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 19 of 91
             Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 14 of 30




2010 Employment Agreement, including the post-employment restrictive covenants, among

others. A true copy of Eliassen's February 8, 2019 notice letter to PTS Advance's CEO, Dane

Groeneveld, is attached as Exhibit I.

       43.     In response to Eliassen's letter to PTS Advance, Mr. Groeneveld wrote an e-mail,

dated February 8, 2019, stating, in part: "They do not officially commence employment until the

end of the month. But I will be working with my team to set out an appropriate program to

manage this." A true copy of Mr. Groeneveld's February 8, 2019 e-mail is attached as Exhibit

J.

       44.     In the press release announcing the appointment of Ms. Gill as Managing Director

of PTS Advance's life sciences division, Ms. Gill was quoted as follows: "It is a truly unique

opportunity to join the Leadership Team at PTS Advance and combine my passion, knowledge

and network across the Life Sciences industry with the vision and execution track record that

Dane Groeneveld and the Stein Family have set in this industry." A true copy of the Press

Release is attached as Exhibit K (emphasis added).

       45.     On February 22, 2019, Eliassen followed up on the PTS Advance press release

with an e-mail to PTS Advance's Mr. Groeneveld stating, in part: "Now that Jayne Gill and

Glenn Haegle have commenced their employment with PTS Advance, we would like to discuss

putting together written agreements detailing the scope of the restrictions on Ms. Gill's and Mr.

Haegle 's activities with respect to Eliassen clients, employees and confidential information." In

response to this February 22, 2019 e-mail, Mr. Groeneveld replied: "We have no intention of

them breaking any of the legally binding terms of their agreements, and we have been working

on a market plan to ensure that we monitor activity appropriately. . . . So I do not see any value

in spending time and money with lawyers to put anything additional in place." A true copy of




                                                14
        Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 20 of 91
                Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 15 of 30




the e-mail thread, dated February 22, 2019, by and between Eliassen and PTS Advance's CEO,

Mr. Groeneveld, is attached as Exhibit L.

         46.      On information and belief, PTS Advance hired Ms. Gill and Mr. Haegle in order

to set up and jumpstart PTS Advances' Life Sciences group based on the knowledge and

proprietary and confidential information Ms. Gill and Mr. Haegle obtained during their

employment with Eliassen.

         47.      On information and belief, on or about February 28, 2019, an EG Life Sciences

consultant on assignment(M**** B****)("EGLS Consultant No. 1") with another EGLS client

was contacted by a PTS Advance recruiter about a complaint project with EGLS Client No. 1.

The PTS recruiter is reported to have informed the EGLS consultant on assignment elsewhere

that this was not the type of project or position that he had worked on in the past. EGLS

Consultant No. 1 was a person known to Ms. Gill, both because she was listed on the

spreadsheet of all EGLS starts since 2010 that Ms. Gill obtained shortly before quitting her job at

Eliassen, and because in July 2017, an EG Life Sciences recruiter had sent EGLS Consultant

No. 1's resume to Ms. Gill as a possible candidate for placement on another "complaints

project."

          48.     On information and belief, while employed by PTS Advance, Ms. Gill also passed

on information concerning another EGLS consultant (A****** G****)("EGLS Consultant No.

2"), who was on assignment at Client No. 1, to another PTS Advance recruiter. EGLS

Consultant No. 2. reported that a PTS Advance recruiter had called him at the suggestion of Ms.

Gill.

          49.      On or prior to March 11, 2019, Mr. Haegle made a phone call to an entity

affiliated with Client No. 1 ("Affiliate of Client No. 1"), which is also a client of Eliassen and




                                                  15
      Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 21 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 16 of 30




EG Life Sciences in violation of his non-solicitation covenant. In connection with his work

within the last eighteen months at Eliassen, Mr. Haegle had prior business dealings with the

Affiliate of Client No. 1 and the manager he recently contacted. The contact at the Affiliate of

Client No. 1 responded to Mr. Haegle by sending an e-mail to Mr. Haegle's former e-mail

account at Eliassen. On or about March 12, 2019, Mr. Haegle also spoke by telephone with the

client contact at the Affiliate of Client No. 1 thereby demonstrating that the client contact at the

Affiliate of Client No. 1 knew of Mr. Haegle through his work on behalf of Eliassen and that Mr.

Haegle identified that he had left Eliassen and identified his current employer, on information

and belief, in order to trade on and use Eliassen's good will for the benefit of a competitor, PTS

Advance.

        50.     The PTS Advance's Life Sciences group provides services to the same segments

of the Life Sciences industry served by EG Life Sciences. EG Life Sciences and PTS Advance

Life Sciences are market competitors.

        51.     As demonstrated by the past conduct of both Ms. Gill and Mr. Haegle in violation

of their respective covenants and obligations owed to Eliassen and EG Life Sciences, there is a

real and substantial risk that Ms. Gill and Mr. Haegle's employment will jumpstart PTS

Advance's Life Sciences group utilizing Eliassen's confidential and proprietary business

 information.

        52.      Ms. Gill and Mr. Haegle will suffer no hardship from being required to abide by

 the restrictive covenants set forth in their respective Employment Agreements.

                                         COUNT I
                       Breach of Employment Agreement Against Ms. Gill

        53.      Eliassen and EG Life Sciences repeat and re-allege the allegations set forth in the

 preceding paragraphs.



                                                  16
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 22 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 17 of 30




       54.      Ms. Gill voluntarily entered into an Employment Agreement with Eliassen, in

which she voluntarily entered into certain restrictive covenants, including non-disclosure,

noncompetition and non-solicitation covenants, in connection with her employment with

Eliassen. The Plaintiffs have legitimate business interests, including their good will and

confidential information, to protect by means of the Gill Employment Agreement, which was re-

affirmed by Ms. Gill less than three weeks before she voluntarily terminated her employment at

Eliassen.

        55.     As demonstrated by the above acts of Ms. Gill soliciting, directly or indirectly,

Eliassen and EG Life Sciences' clients, including Client No. 1, and Eliassen/EG Life Sciences'

consultants, Ms. Gill has already breached her Gill Employment Agreement with Eliassen,

including, but not limited to, her non-solicitation covenant and her non-disclosure covenant,

among others.

        56.     In her position as Managing Director of the Life Sciences group at PTS Advance,

and in the absence of an injunction preventing her from violating her restrictive covenants,

including her non-disclosure, noncompetition and non-solicitation covenants, Ms. Gill has used

and likely will continue to use Eliassen confidential and proprietary information to jumpstart

PTS Advance's Life Sciences group, in violation of the non-disclosure provisions of her

Employment Agreement.

        57.      In her position as Managing Director of the PTS Advance Life Sciences group,

and in the absence of an injunction preventing her from violating her restrictive covenants,

including her non-disclosure, noncompetition and non-solicitation covenants, Ms. Gill has

entered employment in a business that directly competes with Eliassen's business in the United

States, in breach of her Employment Agreement.




                                                  17
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 23 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 18 of 30




       58.      On information and belief, including the contact by a PTS Advance recruiter on a

project that was exclusive to EG Life Sciences detailed above, and in the absence of an

injunction preventing her from violating her restrictive covenants, including her non-disclosure,

noncompetition and non-solicitation covenants, Ms. Gill will interfere, directly or indirectly,

with the business relations of Eliassen, in breach of her Employment Agreement.

       59.      In her position as Managing Director of PTS Advance's Life Sciences group, and

in the absence of an injunction preventing her from violating her restrictive covenants, including

her non-disclosure, noncompetition and non-solicitation covenant, Ms. Gill will seek to provide

services, directly or indirectly, to Eliassen clients to whom she has personally provided services

within the last eighteen months preceding her resignation from Eliassen on behalf of a competing

organization, in breach of her Employment Agreement.

        60.     In her position as Managing Director of PTS Advance's Life Sciences group, and

in the absence of an injunction preventing her from violating her restrictive covenants, including

her non-disclosure, noncompetition and non-solicitation covenant, Ms. Gill will seek business,

directly or indirectly, from persons and corporations located in counties in which she solicited

business during the eighteen months preceding her resignation from Eliassen on behalf of a

competing organization, in breach of her Employment Agreement.

        61.     In the absence of an injunction restraining Ms. Gill from violating her restrictive

covenants, including her non-disclosure, noncompetition and non-solicitation covenants, if she is

permitted to work as Managing Director of the PTS Advance's Life Sciences group, there is a

substantial risk that Ms. Gill will solicit, directly or indirectly, current Eliassen customers and

clients, as well as prospective Eliassen clients with whom Ms. Gill was involved in soliciting in

the eighteen months preceding her resignation, in violation of her Employment Agreement.




                                                  18
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 24 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 19 of 30




        62.     In the absence of an injunction restraining Ms. Gill from violating her restrictive

covenants, including her non-disclosure, noncompetition and non-solicitation covenants, if she is

permitted to work as Managing Director of PTS Advance's Life Sciences group, there is a

substantial risk that Ms. Gill will interfere, directly or indirectly, with Eliassen's business

relationships with its customers and clients, in violation of her Employment Agreement.

        63.     Eliassen has suffered, and continues to suffer, irreparable harm, including harm to

Eliassen's good will, as well as damages and attorneys' fees as a consequence of Ms. Gill's

breach of the restrictive covenants in her Employment Agreement.

        64.     Based on Ms. Gill's breaches of contract described above, Eliassen is entitled to

immediate, preliminary and permanent injunctive relief and all appropriate damages against her.

                                      COUNT II
                   Breach of Common Law Confidentiality Against Ms. Gill

        65.     Eliassen and EG Life Sciences repeat and re-allege the allegations set forth in the

preceding paragraphs.

        66.     Eliassen and EGLS take extensive measure to protect internal confidential

information for the benefit of Eliassen and EGLS. The extensive measures include, but are not

limited to, password protected access to various internal confidential information; substantial

investment in the internal systems to protect Eliassen and EGLS confidential information,

including the development of an internal database of EGLS clients containing confidential and

proprietary information on EGLS clients and consultants, pricing information, assignment

information, hiring managers, particular requirements of clients and consultants and other

information obtained by Eliassen and EGLS for the benefit of Eliassen and EGLS.

        67.     Eliassen, and its related company EGLS, have spent millions of dollars and

substantial time and effort over many years to develop, maintain, cultivate and retain Eliassen



                                                   19
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 25 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 20 of 30




good will relationships and confidential information, including, but not limited to, substantial

expenditures of time and money on Eliassen and EGLS's internal computers, software systems,

servers and other technology that hosts and maintains Eliassen's internal confidential

information as well as substantial amounts of time and money training, recruiting and

maintaining its internal sales team and time, money and effort building client relationships at

Eliassen and EG Life Sciences. Eliassen and EGLS internal confidential information is not

accessible by those persons not employed by Eliassen and/or EGLS and/or its owners and

investors. The Eliassen and EGLS confidential information and their good will are valuable to

Eliassen and EGLS. It would be extremely difficult, if not impossible, for others to properly

acquire or duplicate Eliassen and EGLS's internal confidential information and client good will

relationships.

        68.      As more fully detailed above, Ms. Gill's use of Eliassen and/or EGLS confidential

information and good will for the benefit of a competitor is a material breach of her contractual

and common law confidentiality obligations.

        69.      Eliassen has suffered, and continues to suffer, irreparable harm, as well as

damages and attorneys' fees as a consequence of Ms. Gill's breach of her contractual non-

disclosure and common law confidentiality obligations. As more fully detailed above, Ms. Gill's

use and disclosure of Eliassen and EGLS's internal confidential information has caused and, if

not enjoined, will continue to cause ongoing and irreparable harm to Eliassen and EGLS's

business.

        70.      Based on Ms. Gill's breaches of contract described above, Eliassen is entitled to

immediate, preliminary and permanent injunctive relief and all appropriate damages against her.




                                                  20
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 26 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 21 of 30



                                            COUNT III
                            Violation of the Defend Trade Secrets Act
                         of 2016-18 U.S.C. § 1836(b)(1) against Ms. Gill

       71.      Eliassen and EG Life Sciences repeat and re-allege the allegations set forth in the

preceding paragraphs.

       72.      The Defend Trade Secrets Act ("DTSA"), Pub. L. No. 114-153, 130 Stat. 376,

which was signed into law on May 11, 2016, specifically allows a private right of action for

misappropriation of trade secrets. Eliassen and EG Life Sciences are owners of trade secrets, as

defined by the DTSA, which have been willfully misappropriated by Ms. Gill. A person

misappropriates a trade secret by, among other things, the acquisition of a trade secret of a

person by another person who knows or has reason to know that the trade secret was acquired by

improper means, or by using a trade secret of a person without express or implied consent by the

other person who used improper means to acquire knowledge of the trade secret.

       73.      Eliassen Group and EG Life Sciences took and continues to undertake extensive

affirmative measures to keep its confidential and proprietary information and trade secrets,

specifically its internal compensation structure, secret. Ms. Gill accepted Eliassen's offer of

employment, which was expressly conditioned upon Ms. Gill's signing the Employment

Agreement containing restrictive covenants concerning Eliassen's trade secrets and confidential

information Ms. Gill had access to Eliassen's trade secrets during the course of her employment

at Eliassen and subsequently disclosed Eliassen's protected trade secret information concerning

several Eliassen clients and consultants .

        74.     Ms. Gill violated DTSA by using her computer access to Eliassen's computers to

download Eliassen trade secrets and confidential and proprietary information belonging to

Eliassen to her personal computer without a legitimate business justification on Eliassen's behalf




                                                 21
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 27 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 22 of 30




when she did so. The trade secrets misappropriated by Ms. Gill relate to a service used in, or

intended for use in, interstate commerce. The materials misappropriated by Ms. Gill and not

returned by her to the Plaintiffs are internal and proprietary business documents that are part of

Eliassen's trade secrets that the Plaintiffs use with its sales staff which is involved in the conduct

of its interstate commercial business.

        75.     The Plaintiffs have no adequate remedy at law to protect against the illegal

misappropriation and use of its trade secrets and confidential information by Ms. Gill. Injunctive

relief is, therefore, necessary and appropriate to restrain the illegal misappropriation and use of

such trade secrets and confidential information pursuant to the DTSA.

        76.     Unless Ms. Gill is restrained and enjoined from using Eliassen's trade secrets and

confidential information, which she illicitly obtained through her own misappropriation and her

tortious interference with Plaintiffs' contractual relations with Gill detailed above, Plaintiffs will

suffer immediate and irreparable injury as Ms. Gill will continue to have the unfettered ability to

make use of such trade secrets and confidential information.

        77.     As a direct and proximate result of Ms. Gill's misappropriation of Plaintiffs' trade

secrets and confidential information, Eliassen and EG Life Sciences have suffered damages in an

amount yet to be determined. Pursuant to DTSA, Plaintiffs are entitled to recover damages. By

reason of Ms. Gill's willful and malicious acts, Plaintiffs are entitled to an award of exemplary

damages from Ms. Gill in such amounts as is necessary to punish her and deter her from the

commission of like acts. The Court should also award Plantiffs their reasonable attorneys' fees

pursuant to DTSA.




                                                   22
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 28 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 23 of 30




                                        COUNT IV
                     Breach of Employm ent Agreement against Mr. Haegle

       78.      Eliassen and EG Life Sciences repeat and re-allege the allegations set forth in the

preceding paragraphs.

       79.      Mr. Haegle voluntarily entered into the Haegle Employment Agreement with

Eliassen, in which he voluntarily entered into certain restrictive covenants, including non-

disclosure, noncompetition, and non-solicitation covenants, in connection with his employment

with Eliassen. The Plaintiffs have legitimate business interests, including their good will and

confidential information, to protect by means of the Haegle Employment Agreement.

        80.     As demonstrated by the above acts of Mr. Haegle contacting and, on information

and belief, soliciting or attempting to solicit, directly or indirectly, Client No. 2 and the Affiliate

of Client No. 1, Mr. Haegle has already breached his Haegle Employment Agreement with

Eliassen, including, but not limited to, his non-solicitation covenant and his non-disclosure

covenant, among others.

        81.     In the absence of an injunction preventing him from violating his restrictive

covenants, including his non-disclosure, noncompetition and non-solicitation covenants, Mr.

Haegle has used and likely will continue to use Eliassen confidential and proprietary information

to jumpstart PTS Advance's Life Sciences group, in violation of the non-disclosure provisions of

his Employment Agreement.

        82.      In the absence of an injunction preventing him from violating his restrictive

covenants, including his non-disclosure, noncompetition and non-solicitation covenant, Mr.

Haegle will seek to provide, directly or indirectly, services to Eliassen clients to whom he has




                                                   23
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 29 of 91
              Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 24 of 30




personally provided services within the last eighteen months preceding his resignation from

Eliassen on behalf of a competing organization, in breach of his Employment Agreement.

       83.      In the absence of an injunction preventing him from violating his restrictive

covenants, including his non-disclosure, noncompetition and non-solicitation covenant, Mr.

Haegle will seek business, directly or indirectly, from persons and corporations located in

counties in which he solicited business during the eighteen months preceding his resignation

from Eliassen on behalf of a competing organization, in breach of his Employment Agreement.

       84.      Given his conduct detailed above, and in the absence of an injunction restraining

Mr. Haegle from violating his restrictive covenants, including his non-disclosure,

noncompetition and non-solicitation covenants, if he is permitted to work in PTS Advance's Life

Sciences group, there is a substantial risk that Mr. Haegle will continue to solicit, directly or

indirectly, current Eliassen customers and clients, as well as prospective Eliassen clients with

whom Mr. Haegle was involved in soliciting in the eighteen months preceding his resignation, in

violation of his Employment Agreement.

        85.     Given his conduct detailed above, and in the absence of an injunction restraining

Mr. Haegle from violating his restrictive covenants, including his non-disclosure,

noncompetition and non-solicitation covenants, if he is permitted to work in PTS Advance's Life

Sciences group, there is a substantial risk that Mr. Haegle will interfere, directly or indirectly

with Eliassen's business relationships with its customers and clients, in violation of his

Employment Agreement.

        86.      Eliassen has suffered, and continues to suffer, irreparable harm, including harm to

Eliassen's good will, as well as damages and attorneys' fees as a consequence of Mr. Haegle's

breach of the restrictive covenants in his Employment Agreement.




                                                  24
       Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 30 of 91
               Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 25 of 30




        87.      Based on Mr. Haegle's breaches of contract described above, Eliassen is entitled

to immediate, preliminary and permanent injunctive relief and all appropriate damages against

him.

                                             COUNT V
                             Violation of the Defend Trade Secrets Act
                          of 2016-18 U.S.C. § 1836(b)(1) against Ms. Gill

        88.      Eliassen and EG Life Sciences repeat and re-allege the allegations set forth in the

preceding paragraphs.

        89.      During Mr. Haegle's employment with Eliassen, Mr. Haegle was given and had

access to Plaintiffs' trade secrets and/or confidential and proprietary information, including, but

not limited to, the client lists and their detailed profiles.

        90.      In violation of the Defend Trade Secrets Act, Mr. Haegle has misappropriated

Plaintiffs' trade secrets and has used this information for his own benefit and to the detriment of

Eliassen and EG Life Sciences, without their consent and knowing that such information

constituted trade secrets and proprietary information of Eliassen and/or EG Life Sciences, and

knowing that Mr. Haegle had acquired knowledge of such trade secrets and proprietary

information under circumstances giving rise to a duty to maintain their secrecy and/or limit their

use for the benefit of Eliassen and/or EG Life Sciences.

         91.     The Plaintiffs have been damaged and will continue to be damaged by Mr.

Haegle's willful and malicious misappropriation and use of Eliassen and EG Life Sciences'

proprietary property and the wrongful solicitation of those same clients contained therein.

         92.     Based on Mr. Haegle's violations described above, Eliassen is entitled to

immediate, preliminary and permanent injunctive relief and all appropriate compensatory and

damages against him.




                                                    25
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 31 of 91
      Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 26 of 30




 WHEREFORE, Eliassen respectfully requests that this Court:

 A.     Enter judgment for Eliassen on Counts I, II, III, IV and V of the Verified

        Complaint;

 B.     Award monetary damages and attorneys' fees to Eliassen in an amount to be

        proved at trial under Counts I, II, III, IV, and V of the Verified Complaint;

 C.     In accordance with Section 1 of her Employment Agreement, and the claims

        asserted against her in Counts I, II and III, enter a temporary, preliminary and/or

        permanent injunction enjoining Ms. Gill from working in the Life Sciences group

        at PTS Advance;

 D.     In accordance with Section 2 of her Employment Agreement, and the claims

        asserted against her in Counts I, II and III, enter a temporary, preliminary and/or

        permanent injunction enjoining Ms. Gill from soliciting, hiring, or engaging,

        directly or indirectly, any Eliassen clients or customers.

 E.      In accordance with Section 2 of her Employment Agreement, and the claims

        asserted against her in Counts I, II and III, enter a temporary, preliminary and/or

        permanent injunction enjoining Ms. Gill from soliciting, hiring, engaging, or

        otherwise interfering with Eliassen's business relationship with any person who is,

        or was within the year prior to his resignation, engaged as a consultant or

        employed by Eliassen.

 F.     In accordance with Section 2 of her Employment Agreement, and the claims

        asserted against her in Counts I, II and III, enter a temporary, preliminary and/or

        permanent injunction enjoining Ms. Gill from soliciting or otherwise interfering

        with Eliassen's business relationships with any Eliassen customer or client.




                                          26
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 32 of 91
      Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 27 of 30




 G.     In accordance with Section 1 of her Employment Agreement, and the claims

        asserted against her in Counts I, II and III, enter a temporary, preliminary and/or

        permanent injunction enjoining Ms. Gill from doing business with, seeking to do

        business, or interfering with Eliassen's relationship with any Eliassen prospective

        client or customer with whom Ms. Gill was involved in soliciting during the last

        eighteen months of her employment with Eliassen.

 H.     In accordance with Section 1 of her Employment Agreement, and the claims

        asserted against her in Counts I, II and III, enter a temporary, preliminary and/or

        permanent injunction enjoining Ms. Gill from doing business or seeking business

        from any person or entity located in any county in which Ms. Gill approached

        customers or solicited business during the last eighteen months of her

        employment with Eliassen.

 I.     Award exemplary and punitive damages and award the Plaintiffs their reasonable

        attorneys' fees and costs under Count III against Ms. Gill in an amount to be

         determined at trial against Ms. Gill;

 J.      In accordance with Section 1 of his Employment Agreement, and the claims

         asserted against him in Counts IV and V, enter a temporary, preliminary and/or

         permanent injunction enjoining enjoin Mr Haegle from working in the Life

         Sciences group at PTS Advance;

 K.      In accordance with Section 2 of his Employment Agreement, and the claims

         asserted against him in Counts IV and V, and the claims asserted against him in

         Counts IV and V, enter a temporary, preliminary and/or permanent injunction

         enjoining enter a temporary, preliminary and/or permanent injunction enjoining




                                           27
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 33 of 91
       Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 28 of 30




         enjoin Mr. Haegle from, directly or indirectly, soliciting, hiring, or engaging any

         Eliassen and/or EGLS's clients or customers;

 L.      Award exemplary and punitive damages and award the Plaintiffs their reasonable

         attorneys' fees and costs under Count V against Mr. Haegle in an amount to be

         determined at trial against Mr. Haegle;

 M.      In accordance with Section 3 of their respective Employment Agreements, and

         their statutory and common law confidentiality obligations, and the claims

         asserted against them in Counts I, II III, IV and V, enter a temporary, preliminary

         and/or permanent injunction enjoining Ms. Gill and Mr. Haegle from making any

         use of Eliassen and EGLS's proprietary information, trade secrets, and/or

         confidential information;

 N.      In accordance with Section 3 of their respective Employment Agreements, Order

         Ms. Gill and Mr. Haegle, and the claims asserted against them in Counts I and IV,

         within 24 hours of the Court's Order, to return all documents containing Eliassen

         and /or EGLS confidential information to Eliassen and EGLS;

 0.      Order Ms. Gill and Mr. Haegle to preserve, pending further Order of this Court,

         all electronic evidence, e-mails, attachments, and photographs of all Eliassen

          information and materials sent or received by Ms. Gill and Mr. Haegle from any

         source, including any personal or company email address, or otherwise taken,

          removed, obtained and/or procured from anyone, including without limitation

          current and former Eliassen employees or consultants and Eliassen clients;

  P.      Enjoin Ms. Gill and Mr. Haegle from any further violations of the restrictive

          covenants in their respective Employment Agreements.




                                           28
    Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 34 of 91
           Case 1:19-cv-10470 Document 1 Filed 03/13/19 Page 29 of 30




      Q.     Enjoin PTS Advance from employing Ms. Gill and Mr. Haegle in a manner not

             consistent with the restrictive covenants in Ms. Gill's Employment Agreement

             and Mr. Haegle's Employment Agreement with Eliassen.

      R.     Award Eliassen its costs and statutory interest incurred in connection with this

             action.

      S.     Award Eliassen such other and further relief as the Court deems just and proper.


                           DEMAND FOR JURY TRIAL

      The Plaintiffs hereby demand a trial by jury on all claims so triable.

                                        ELIASSEN GROUP, LLC and
                                        EG LIFE SCIENCES LLC

                                        By their attorneys,


                                         /s/ Christopher R. O'Hara
                                         Christopher R. O'Hara (BBO # 548611)
                                         coha ra eTtoddwe I d.com
                                         Suzanne Elovecky (BBO # 670047)
                                         se loveckyOtodd weld.com
                                         TODD & WELD LLP
                                         One Federal Street, 27th Floor
                                         Boston, MA 02110
                                         (617) 720-2626
Dated: March 13, 2019




                                               29
       Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 35 of 91




                                      VERIFICATION

       I, Greg Coir, am the Executive Vice President of EG Life Sciences, LLC and am an
employee of Eliassen Group, LLC. 1 have read the foregoing Verified Complaint and Jury
Demand and, believe the allegations to be true and accurate to the best of my knowledge,
information and belief and based upon documents reasonably available to Eliassen Group, LLC
and EG Life Sciences, LLC, and accordingly, verify the complaint on behalf of Eliassen Group,
LLC and EG Life Sciences, LLC.




                                            reg Coir
                                           Executive Vice President
                                           Eliassen Group, LLC
                                           EG Life Sciences, LLC
                                           55 Walkers Brook Drive, 6th Floor
                                           Reading, MA 01867


Dated: March 13, 2019
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 36 of 91
    Case 1:19-cv-10470 •Document 1-1 Filed 03/13/19 Page 1 of 4




                           A
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 37 of 91
         Case 1:19-cv-10470 Document 1-1 Filed 03/13/19 Page 2 of 4




                           AGREE:lib:NT GOVERNING NON-COMPETITION
                         CONFIDENTIAL, INFORMATION AND TRADE SACRETS




                  ACIR FEMENT MAUL; EFrECTIVE THE 54' DAY OF Aug.ist. 2019, by and between
  Ellassen              i"Elnissen") and Jayne "I•inoloyeei.

            W IlEiR EA S Employee ac.snowledge.s that as a reoII or her employment. she has ticeess io and know ledp Of
  confidential, prop:jet:11.y infdrmarion belovng, to Eliassen sndior wade secrets of 1..liasen. including such .111.0011110n
  as the ;dewily of clients and customers on:'!;asses anti Consilltnnts idilixed by Ellasson and clients and eustomen of
  Ellassen. and

          WHEREAS P.mployet: negnowledges that ii would :le unfair lo use such access io or knowledge or
 conf:dentiul  ItyrIrrir1111) iiiiirrinatien belonging 10                     of Ellti eit id compete oil:



         NOW THEREFORE. in consideration of Employees Emp.oyment anc/or connnuee Employment, and other
 good and vain/11)1e consideration. Etoployee nod Eliassen agree as follows:

              I, Restrictive Coven:110
             For so Irmo as Employee is empioycd by Elinssen and kr a per,od of eighteen ( IS) months all:1111e
 teniiinaltOr or Employee'c emp cy noun for any reason svImisnever whether vol_ntarity or involuntarily. Employee
 shall not. withon: prior exi:ress written consent of Eliassen. direcily nr indirectly. whether as an employee. orkr.
 triisteo, consult:En. owner. painel. co-wino:tr. agent, advisor or otherwise, on behalf or say "conicieting.
organization*: 11 00 business with or seek business 9om any persons. :nlities or corporations approached or solit:ted
by timployee tit 11ly 11Me tiring the ClehICerl 1 18/M011111S prior 10 the termination of employment with1llinssen,ardia
2) do oiisittess with or seek business from uny Remus, entities or corporntions located in any county 41 ut1:11
Employee upprisazhed ;.istoniers or so: cited business at :In) 'late &Frill(t the eighteen r IS) inmuhs prior le roe
it alai St inn :,I Ciii1tt: trine with             114/,1 ptirpmo „rink ng",nit1,40):. a "t:rlinpasing pr noikritior" shall ben
bininz•ss involved it% Ihe sontr or subs:nate:Oh/ similar business as (;linmen or which compele4 in any way with the
1)1.1A111eNS or ElieSSell,       clii.ecly or indirect h ;Ica contractig tr sithruniria-im Employee further ocknowled.yes kit
                                                                                                                        gaol %%(I
to the emeni Innilltyyee is elisnies.1 in sales ancbor dealings with Customers. Employee. develops subsuir,:ial
or txhnll of Filinssini by dealing with customers. Such cusp once door! will is, in all instances, the property of Elitim.
Employee farther th:1.nowledges that any smicitution of customers in violation of this agreement would Ix
                                                                                                                              a
w..sappropriacion ofousloiner good will to the substnntin. detrinter,1 or Ellassen.

          2, No it .54n lie its (Ion
          Employes JipV0 Nal SIT ShS1:1 riot foe a period of ei-4/Neell         months limn ilw dote her rnpioyment Olt
ElloSSen telnirisles.     solicit  any contia:t or award, arieepi any tonne:    or award rtil' work, or perfoln any service
              tr on behalf of any:cmpetrrz crannizet!on. on      sny projeci that 1.:inployee worked oa any time doing her
Ensployment with 'Mtn. amp qua a IsO agrees into she shall no: solicit, recruit to work, or emplu,y any
                                                                                                                  COOMsbni
01' employee etc Eliassen to any Caps:roily whatsoever. either circelly or indirectly. for u period 01'6.4h/eau (la)
utter the Employee leaves the employment of Eliassen.




                                                                                                                              B9S10 01,60 find
  •(.1                  St 1, SZL•nOS
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 38 of 91
          Case 1:19-cv-10470 Document 1-1 Filed 03/13/19 Page 3 of 4



                               11
               3. Non-Diselusttre and Return of Con fideitrial Infornintiun nnd.Trade Secrets
               Ersiployer agrees that during or Or the Mill Of Iter employment with Ekassen. she alibi' nut at any time
    disclose to others or use for her own 6encril illy Mule secrets or confidential intormation pertaining to Ow business of
    filiassen or any of its customers. representatives. agents. consultants. licensees. or affiliates. Employee brilterigrces
   11141 untie termination of her employment with pitmen fur any tuason whatsoever she shall immediately Muni to
    E.liasscn all proverry aid .contidentittl imbrination lit' &Hansen. Our term "conridetittal inrocruation." as used It this
   paravrnph, $1)811 71.clude. but is•nnt lirtficd to. trade secrets. inclading all writings. niece. etudies 3f) reports unfired.
   compiled or acquired b1 Virployee during the course cif her employment, customer lists: consultant lists: pacing
   inthrmatEms. roarkeitil; teehitioties: docuincium on of 11,asiness plaits and uppentinities. fintinewl !mitre:Ns:
   speetaf:t:cd customer Ian:via:ion concerning Jrigile. navel u- specific purchasing ..nhotS: marke:Ing Plot' tir
  projections: Ittfuraminm 'elating In any special prod' et, and servitesi Met Elia:lien nimoffer' or provide 10 lot
  ,:(1340;lier$ m e(111,(111:11il• Irnnr filtIc to t me; and :lily dam or information maintailiac or comdilad in tiny form. neleding
  information contained on cool:niter disks. thai IS not neneral,y known to the public. Employee funIter tigress Ilut the
                                                                                                               paid to Employee by
  :erm "1:01Indenlinl tillkirmation else includes the anon. method and amounts of any and all sums
   tiliass.rn. and Eirtp:oyee agrees not to disclose any details of or about such payments to anyone inside or milt of
  ill!risen.

            4, ftemed v for lire.ach
            in the event of a breach o- threatened breach or this agreement. EliaSSen shall be entitled to a pt dainty
  andAV Nutmeat injunction restraining such breach. It is further agreed that. in consideration of the dIffteulties that
  accompany es:Miming :he damage resulting, from a breach oe this agreement by Employee, Chesser may. it its
  discretion, elect either (I) lP receive :he sum ofSI 00.00 as lutuidated damages for each day Employee is hr Wendt of
  the agreement. or t;l to prove end recover actual damages chuse41 by any such breachtes). Ellassen shall ftin%ll be
  entilieu Ip recover all alooteys2 fees and expenses reasoaahly Inclined in astablishhis any breach
                                                                                                            or on agreement.
  Those damages. ur.orneyti• fees mid if 4)CIINO ,.hall he in adoition to. and not in lieu of. nny preliminary sailor
  permanent injusictNe rel:er that may he to/n*1101e to (Monsen, Employee Curther agrees and ncnanwledges that the
                                                                                                                    run)dating
  tumult of the period of restrict:on set Conh in paragraphs one ( I t and Iv:. 12) shun be tolled t i.e. shall nut
  any lime thane its which Employee     oiolzies the niocisinns or ibis agreement.

          5. W-tirer or is (Toro
                                                                                                   shall not watt or
          :in waxer by I: Unser' of a breach of any provision of this agreement by the Employee
                                                                                         he valid unless in writingare
 he eon:tweed               ref arty subsequent breach by tire Employee. No waiver shall
 signed by on authorized ollleer of El:asset:.

           6. Governino Law
                                                                          this Ago:anent shall be constated and
          Ellas5ell anti Employee c•Pressiy agree that' the provisions of
 interpreted in accordance with the lam: %Irthe Commonwealth of Massechusetts.

        7. einnioynient At Will
        Nothing in this narcenwnt Shalt be construed as a promise or agreement or any kind. repress or imPliell.af
 employment for ti-y spireil7c Minn

           R. Entire #wyeenierit
           This agreement constipates the entire agreement and understanding between the parties with rcoard
 Mal lea herein aid supersedes any agreement that may
                                                               have been previously entered into regarding the subject matter
                                                                                                         express or implied.
 of this agreement There ace tic other agruetncm_e. conditions or representations. oral or written.
                  all            herein.      :IttrecniCtil may not be chnisged orally. but anly by an   .reentent
                                                                                                       at,
  with regaial to     ll'illICIS         This
 exertited     the vigil; cga.rsi sthum entbNenicul dam %shiver. c Jamie. modification. extension. addition or discharye
 is sought.




                                                                                                                 1116di        29G:LOO6606nv
 C*0                     SL 1, SELKO9
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 39 of 91
                   1:19 - cv - 10470          Document             1 -1             Filed        03/13/19          Page      4       of 4
         Case




          4, Seve rn    1;
          In the event (me rir 'nor; 0° IIw proklsions in Ihrti agreement Is held invalid. illegal or unenforceable lastly
 respect. such rt holding shall lot bac] anY Other Provisions of this agreement Further. if any provi$ies of Mrs
 agreement oat' be held rn tve exoossi‘ely broad r.,1 *.o trite, duration. .geographic scope. activity or sukert. it shill be
 construed h; limit la mid 1:011ticitig it so as to be enforceable in the greatest extent permitted by low

        10, A elemiwtedfAssient of VolunLarloess and Ceasidera lion
        E•linloYce acknowledges drat she understands the provisions of this agreement, that the agreement is :Mixed
into knowingly and voluntarily. and that Employee has been afforded a sufficient amount of lime to consIdenite
agreement and (el consult with mid seek the novice or any p000n of Employee's chanting, noluding an attorney
Employee limiter ackntiss ledges thin any employinent Employee has wit-. Eliasseri atior the date on Which this
agreement 's exezuted is adequate end sufficient consideration to support the agreement.

        I I.       I
        The terms and ch-nulitions or oils agreement shalt survive any changes made in the future, to the employment
terms of employee including, hilt not :imbed to, changes in the salary. beneli:s. bonus ohms. Job title and Jab


           12. Notice to ruture ['Alto/avers
           For a periott til ertshseen t i8;months af:cr tlecarietit Empluyez's emp;oymons with Eliassen. Ernignyet mull
infurirt eaoh new e tt )10ycl or poieuti;g1 employer. pr-or is iiecepling ettspluprem, piths existence rina del ls rhIS
Jgreentenl. god ;:rmide that employer or polVIllial dinpleyer n Copy Or 11' s Agreetneal. Employee also unbolt:es
eflassen lu r1011ry nn}' suCli employer air po:ential :"n layer of the odstence and details of this aveerneni. inclaclo2,
providing a cupy ci the agreentem. This section that also apaly in the event Employee seeks employment vvith anutlxr
ettiptilye• white employed ht Elisssen.

           13, ASNienme111
           biinch,Yee agreea and hereby consents thni Lliassen 'nay assign this Agreemon to en affiliate of Eliassenaria
crulnectievi with a sale 01 0aii$1er of all or substantially all of its business irrespective of whether the sale or weft'
stems by %ray Pfeliango irroonfrO1, sale orugscis, sale or slim, or merger. In the event ofassignmeill• :o an anillato or
sale or trarnfe,- or the wipintss. this Agreement shall be deemed assigned or transferred to such sueonssor ht horst
alituntatica:ly tind without further action by eliasiten or employee.

              W       LNS W!!IF.R            ponies hereto have set their hands and seals to this agreemelt goverr.ing non-
compel it ion, con fidemial litliwinatimi and once icCrets as   !brit below,

                                                         111.lAS'Ebt ff•               h! P. L

                                                         By

                                                         In/                       ;error        Oh iinan    Resources
                                                         Ad
                                                                  30 Audi:bon Road
                                                                   Wiutelielcl. MA 01380
                                                         Phone it: 76,1.: ;-16-1600  Fax P: S                       x.8163

                                                                     01(_0_
                                                         vase:... 7/

                                                        CPI M          EF.                              /;


                                                                                         IICAV       1?1/
                                                        :Irtyrtt Goa             .:..4/71.
                                                        Address;                                 "r?             •t.
                                                                                                                                 •
                                                                                     itfix'

                                                                        ir
                                                        Pttc ti
                                                                  e.         f   1, ; sr"            Fa &

                                                        Date:          ($1_51i




                                                                                                                                            egg:Loot so
                                                                                                                                                        eny
                                                                                                                          mew
ter]                   SLt.SZti7 C09
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 40 of 91
    Case 1:19-cv-10470 Document 1-2 Filed 03/13/19 Page 1 of 4
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 41 of 91
         Case 1:19-cv-10470 Document 1-2 Filed 03/13/19 Page 2 of 4




    ELIASSEN
        t3PP,.,.
                     AGREEMENT GOVERNING NON-COMPETITION
                   CONFIDENTIAL INFORMATION AND TRADE SECRETS

         THIS AGREEMENT IS MADE EFFECTIVE THE 4th of October, 2016 by and between
Eliassen Group, LI.C, ("Eliassen") and Glenn Haegle ("Employee").

         WHEREAS Employee acknowledges that as a result of his/her employment, he/she has access to and
knowledge of confidential, proprietary information belonging to Eliassen and/or trade secrets of Eliassen, including
such information as the identity of clients and customers of Eliassen and consultants utilized by Eliassen and clients
and customers of Eliassen, and

          WHEREAS Employee acknowledges that it would be unfair to use such access to or knowledge of
                                                                                                           with
confidential and proprietary information belonging to Eliassen and/or trade secrets of Eliassen to compete
Eliassen;
                                                                                                                   other
        NOW THEREFORE, in consideration of Employee's Employment and/or continued Employment, and
good and valuable consideration, Employee and Eliassen agree as follows:

          1. Non-Compete Covenant:
          Employee agrees that upon the termination of Employee's employment, whether by Elitism or Employee
and whether with or without cause, for a period of one (I) year thereafter Employee shall not directly or indirectly
engage in or prepare to engage in, or be employed by, any business that is engaging in or preparing to engage in any
aspect of Eliassen's business in which Employee performed worked during the two (2) year period preceding his/her
                                                                                                              the time
termination of employment, within a radius of fifty (50) miles of the office in which Employee worked at
                                                       in which Employee    worked during the two (2) years preceding
Employee's employment terminated or any other office
                                                                                                          reasonable.
termination of employment, or as much geographic territory as a court of competent jurisdiction deems
                                                shall extend to (i) activities undertaken  by  Employee   directly on
The prohibitions contained in this paragraph
                                                                      indirectly through any  individual, corporation
Employee's own behalf, and to (ii) activities undertaken by Employee
or entity which undertakes such prohibited activities with Employee's assistance and in or with respect to which
                                                                                                                    or
Employee is an owner, officer, director, trustee shareholder, creditor, employee, agent, partner or consultant
participates in some other capacity.

          2. Non-Sollcitatlort
          (a) For so long as Employee is employed by Eliassen and for a period of eighteen (18) months after the
termination of Employee's employment for any reason whatsoever, whether voluntnrily or involuntarily, Employee
shall not, without prior express written consent of Eliassen, directly or indirectly, whether as an employee, officer,
trustee, consultant, owner, partner, co-venturer, agent, advisor or otherwise, on behalf of any "competing
organization": 1) do business with or seek business from any persons, entities or corporations approached or solicited
by Employee at any time during the eighteen (18) months prior to the termination of employment with Eliassen, and/or
2) do business with or seek business from any persons, entities or corporations located ie any county in which
                                                                                                                     the
Employee approached customers or solicited business at any time during the eighteen (18) months prior to
                                                                                                            shall be any
termination of employment with Eliassen. For purposes of this agreement, a "competing organization"
                                                                                                                with the
business involved in the same or substantially similar business as Eliassen or which competes in any way
business of Eliassen, either directly or indirectly as a contractor or subcontractor, Employee further acknowledges that
to the extent Employee is engaged in sales and/or dealings with customers, Employee develops substantial good will
                                                                                                               Eliassen.
on behalf of Eliassen by dealing with customers. Such customer good will is, in all instances, the property of
                                                                                                                    be u
Employee Further. acknowledges that any solicitation of customers in violation of this agreement would
misappropriation of customer    good  will to the substantial detriment  of Eliassen.
                                                                                               from the date his/her
        (b) Employee agrees that he/she shall not, for a period of eighteen (l8) months
employment with Eliassen   terrninutes, solicit any contract or award, or accept any contract or  award for work, or
                                                                 organization. on any project that Employee worked
perform any service individually or on behalf of any competing


                                                         (-too n:A:;5EN ! 7r1.1.2.16.1000 ! Pirc   I:Z:13.0427.
           30 Audubu.: Ruud I Wakefield, MA
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 42 of 91
          Case 1:19-cv-10470 Document 1-2 Filed 03/13/19 Page 3 of 4

                                                                                         ft,



on any time during her/his Employment with Eliassen. Employee also agrees that he/she shall not solicit, recruit to
work, or employ any consultant or employee of Eliassen in any capacity whatsoever, either directly or indirectly, for
a period of eighteen (18) months after the Employee leaves the employment of Eliassen.

          3. NnnaDisclosu re and Return of Confidential Information and Trade Secrets
          Employee agrees that during or after the term of his/her employment with Eliassen, he/she shall not at any
time disclose to others or use far his/her own benefit any trade secrets or confidential information pertaining to the
business of Eliassen or any of its customers, representatives, agents, consultants, licensees, or affiliates. Employee
further agrees that upon termination of his/her employment with Eliassen for any reason whatsoever he/she shall
immediately return to Eliassen all property and confidential information of Eliassen. The term "confidential
information," as used in this paragraph, shall include, but is not limited to, trade secrets, including all writings, notes,
studies and reports prepared, compiled or acquired by Employee during the course of his/her employment; customer
lists; consultant lists; pricing information; marketing techniques; documentation of business plans and opportunities;
financial statements; specialized customer information concerning unique, novel or specific purchasing habits;
marketing plans or projections; information relating to any special products and services that Eliassen may offer or
provide to its customers or consultants from time to time; and any data or information maintained or compiled in any
form, including information contained on computer disks, that is not generally known to the public. Employee further
agrees that the term "confidential information" also includes the form, method and amounts of any and all sums paid
to Employee by Eliassen, and Employee agrees not to disclose any details of or about such payments to anyone inside
or outside of Eliassen.

          4. Remedy for Breach
          In the event of a breach or threatened breach of this agreement, Eliassen shall he entitled to a preliminary,
and/or permanent injunction restraining such breach. it is further agreed that, in consideration of the difficulties that
accompany estimating the damage resulting from a breach of this agreement by Employee, Eliassen may, at its
discretion, elect either (I) to receive the sum of $100.00 as liquidated damages for each day Employee is in breach of
the agreement, or (2) to prove and recover actual damages caused by any such breach(es). Eliassen shall further be
entitled to recover all attorneys' fees and expenses reasonably incurred in establishing any breach of the agreement.
These damages, attorneys' fees and expenses shall be in addition to, and not in lieu of, any preliminary and/or
permanent injunctive relief that may be available to Eliassen. Employee further agrees and acknowledges that the
running of the period of restriction set forth in paragraphs one (I) and two (2) shall be tolled (i.e. shall not run) during
any time frame in which Employee violates the provisions of this agreement.

         5. Waiver of Breach
         The waiver by Eliassen of a breach of any provision of this agreement by the Employee shall not operate or
be construed as a waiver of any subsequent breach by the Employee. No waiver shall be valid unless in writing and
signed by an authorized officer of Eliassen.

          6. Governin2 Law
          Eliassen and Employee expressly agree that the provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,

       7. Employment At Will
       Nothing in this agreement shall be construed as a promise or agreement of any kind, express or implied, of
employment for any specific duration,

          8. Entire Agreement
          This agreement constitutes the entire agreement and understanding between the parties with regard to all
matters herein and supersedes any agreement that may have been previously entered into regarding the subject matter
                                                                                                             implied,
of this agreement. There are no other agreements, conditions or representations, oral or written, express or
                                                   may not be changed  orally, but only  by an  agreement  in writing
with regard to all matters herein. This agreement
                                                                                                            discharge
executed by the party against whom enforcement of any waiver, change, modification, extension, addition or
is sought.
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 43 of 91
           Case 1:19-cv-10470 Document 1-2 Filed 03/13/19 Page 4 of 4


                                                                                            •
         9. Severabliity
         In the event one or more of the provisions in this agreement is held invalid, illegal or unenfon:eable in any
respect, such a holding shall not affect any other provisions of this agreement. Further, if any provision of this
                                                                                                                      be
agreement shall be held to be excessively broad as to time, duration, geographic scope, activity or subject, it shall
construed by limiting and reducing it so as to be enforceable to the greatest extent permitted by law.

        10. Acknowledgment of Voluntariness and Consideration
        Employee acknowledges that he understands the provisions of this agreement, that the agreement is entered
                                                                                                               the
into knowingly and voluntarily, and that Employee has been afforded a sufficient amount of time to consider
agreement and to consult with and seek the advice of any person of Employees choosing, including an attorney.
                                                                                                              this
Employee further acknowledges that any employment Employee has with Eliassen after the date on which
agreement is executed is adequate and sufficient consideration to support the agreement.

        11. Survival
        The terms and conditions of this agreement shall survive any changes made in the figure to the employment
terms of employee including, but not limited to, changes in the salary, benefits, bonus plans, job title and job
responsibilities.

          12. Notice to Future Employers
                                                                                                             Employee
          For n period of eighteen (18) months after cessation of Employee's employment with Eliassen,
                                                              to accepting employment,  of the existence and details of
will inform each new employer or potential employer, prior
                                                                                                            authorizes
this agreement, and provide that employer or potential employer a copy of this agreement. Employee also
                                                                                                             including
Eliassen to notify any such employer or potential employer of the existence and details of this agreement,
                                                                                                          with another
providing a copy of the agreement. This section shall also apply in the event Employee seeks employment
employer while employed by Hessen.

          13. Asslenment
                                                                                                                    Eliassen or
          Employee agrees and hereby consents that Eliassen may assign this Agreement to an affiliate of
                                                                                  irrespective  of whether  the sale or transfer
in connection with a sale or transfer of all or substantially all of its business
occurs  by  way  of change  of control, sale of assets, sale of stock  or merger.   In  the event of assignment  to an  affiliate
                                                                                  or  transferred to such successor  in interest
or sale or transfer of the business, this Agreement shall be deemed assigned
automatically and without further action by Eliassen or Employee.

        IN WITNESS WHEREOF, the parties hereto have set their hands and seals to this agreement governing non-
competition, confidential information and trade secrets as set forth below.

ELIASSEN GROUP, 1.1.,C                                                Glenn Haegle


By:                                                                   By:

Name:
Title: Vice Pr        t&     neral Counsel
Date:                 201                                             Date:    /C/4/(6

Address: 30 Audubon Road                                              Address: // qt.'? filui 1141r br.
           Wakefield MA 01880                                                  Kiverthew        33547q
Phone: 781-451-6412                                                   Phone: j,(43 .e4D/, *7 3
Fax: 7j; I-213-8210                                                   Email:




                                                             Page 3
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 44 of 91
    Case 1:19-cv-10470 Document 1-3 Filed 03/13/19 Page 1 of 2
    Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 45 of 91
              Case 1:19-cv-10470        Document 1-3           Filed 03/13/19        Page 2 of 2




    EL1ASSEN
    GROUP*
     Your Success, OL.Y T,,ont



    January 14, 2019

    Jayne Gill
    11 Aspen Lane
    Bedford, NH 03110

    Dear Jayne,

    We are pleased to offer you a new position as Sr. Director, Client Services with Eliassen Group,
    LLC effective January 7, 2019. In this role, you continue to remain on the Eliassen Group
    Leadership team and will continue to report to Greg Coir in his role as Executive Vice President of
    Life Sciences & Biometrics. As an employee of Eliassen Group, you will continue to be an at-will
    employee and either Eliassen or you may terminate the employment relationship at any time for
    any reason.

    Your new base pay amount will be $100,000 annually and you will be eligible to earn commissions
    on the Life Sciences Account Executive commission plan. You will no longer be eligible for an
    annual bonus opportunity. In addition, you will be eligible for a 2% override on Account Executive's
    spread (Glenn Haegle, Nick Donnelly, Kenny Rogers & Jason Provinciali) as of January 7, 2019
    and any new starts in 2019.

    By signing this letter below, you reaffirm acceptance of the Agreement Governing Non-Competition
    Confidential Information and Trade Secrets which you signed on August 9, 2010.


                                                                                                    to
    Please indicate your acceptance of these terms by signing and returning one copy of this letter
    me.
                                                                           Sincerely,

                                                                                        0JaSfa

                                                                           Laurie Wasta
                                                                           HR Manager — Benefits & Comp
    ACCEPTED AND AGREED:

                                 January 15, 2019
      ,)cultu            t
     Jayne Gill                                 Date




                                                                                           800.354,2773 0 F 781.245.6537
                                 55 Walkers Brook Drive, 6th Floor o Reading, MA 01867 0 T
•      0                                                                                         www.eliassen.corn
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 46 of 91
    Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 1 of 10




                           p
          Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 47 of 91
                 Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 2 of 10




From: Jayne Gill
Sent: Friday, January 25, 2019 11:25 AM
To: 'jaynerobertsongill@yahoo.com' <jaynerobertsontiilltrovalloo.com>
Subject: FW: LS & Agile Corn Plans




From: Greg Colr
Sent: Friday, January 4, 2019 8:37 AM
To: Jayne Gill qi_iillpeglifesciences.coni>
Subject: FW: LS & Agile Corn Plans
                                                                                                           Kenny is already
FYI Jayne-the new plans. Steve will review with Recruiters today, and I will call Glenn and inform Nick.
on this plan.



Greg Coir
Executive Vice President

Eliassen Group
Biometrics and Data Solutions I EG Life Sciences
55 Walkers Brook Drive, 6th Floor, Reading MA 01867
T: 781.295.6739
C: 781.608.5722
www.egbiometrics.com
www.eglifesciences.com

Achieving World Class Not Promoter ScOre Status!
Inc. Magazine 50 Best Places To Work!




From: Melissa Kline
Sent: Thursday, January 03, 2019 5:27 PM
To: Steven Berle <SBenefoeliassen.com>
Cc: Greg Coir <GCoirPeliassen.coni>
Subject: RE: LS & Agile Corn Plans

Included here is
L5/810 AE Plan —this will be sent to all Blo/L5 AE's
LS/BIO REC Plan — this will be sent to all Bio/LS recruiters
FSP Plan this one is only sent to Lags, Kevin and Jwalant
                                                                       well. They will get a copy of this to sign off.
Feel free to share the new plans with them when you talk to them as

There is no change to the FSP plan just updated for 2019.
                                                               2
          Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 48 of 91
                 Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 3 of 10



From: Steven Berle
Sent: Thursday, January 3, 2019 5:23 PM
To: Melissa Kline <rvKlinapeliassen.com>; Greg Coll- <GCoirpeliassen.con»; Scott Cordeiro <scordeiroPellassen.com>
Subject: RE: LS & Agile Corn Plans

Can you send me a copy of what you will be sending out?

From: Melissa Kline
Sent: Thursday, January 03, 2019 5:22 PM
                                                                                                 Peliassen.com>
To: Greg Coir <GCoirPeliassen.com>; Steven Belie <SBenePeliassen.com>; Scott Cordeiro <scordeiro
Subject: LS & Agile Com Plans

Hi Guys,
When you have rolled out the comp plan changes for 2019 can you let me know?

                                                                                               want to send them
HR will be sending these out to all employees for sign off (we do this every year) and I don't
                                                                                       once for the entire company so I
everything until your employees are all notified of the changes. We send them all at
am holding everything back right now until these last 2 plans are rolled out.

Thanksl


Melissa Kline
Director of Accounting

Eliassen Group I EG Life Sciences I
Eliassen Government Services
55 Walkers Brook Dr, 6th Floor, Reading, MA 01867
D: 781.205.8160     T: 800.354.2773
C: 603.966.6849    F: 781.213.8160
W: www.eliassen.com




                                                             3
     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 49 of 91
            Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 4 of 10




         WASSEN
     7-, GROUP                                                                   Date: 01/01/2019


2019 Comp Plan — Account Executives: Life Sciences

The following outlines the Recruiting compensation plan for Eliassen Group.

Commissions are paid out on total weekly spread dollars.
   • Spread = Discounted Bill Rate — Loaded Pay Rate (Pay Rate + All Associated Burdens)
  • Weekly Spread = All approved timesheets received within the pay period (Monday-Sunday)
         o Example: Timesheet for week ending 4/7/19 is sent late and received on 4/25/19 — the
             commissions for this timesheet will be included in the commissions paid for pay period 4/28/19.

      Weekly Spread               Commission
       $0 - $5,000.00                 8%
   $5,000.01 - $15,000.00            9%
   $15,000.01 - $20,000.00           10%
       $20,000.01 Plus               12%

A match is considered commission eligible if the following apply:
   • Minimum spread dollars - $5
   • Minimum spread percentage — 8%
   • If spread $ = $8 then match will be commisslonable regardless of spread %
                                                                                        approved
Commissions are paid out 1 month in arrears. Commissions are considered earned once the
timesheet has been received.

Standard Burdens:
   o W2 Hourly — 17%
   o W2 Hourly Sick — 18%
   o W2 Salary — 33%
   o LLC — 5.65%
   o Inc — 5,65%
   o Shop — 5,65%

Additional Burdens:
   o Agile — 5%
   o Federal Government — 2%
   o FSP — 5%
   o H1B - $5 Year 1, $2 Year 2
   o Green Card - $6 Year 1, $2 Year 2+
   o TN - $1 Year 1+

Maintenance Commissions: When a reassignment of a current client
                                                                 is given to an existing AE, they may
                                                                              approval.
receive a maintenance commission on any current placements upon manager
   • Paid at a flat 2%    commissi ons
    • Must meet minimum commissionabie requirements
                                                                        and the spread stays the same or
    • Will revert to full commission plan at time a rate change is done
       increases
       Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 50 of 91
                Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 5 of 10




Client Lead Pass:
    • $500 for a sales lead that results in a requisition that is filled within 12 months of the lead date, one
        per hiring manager
    • Paid after consultant completes 30 days of work

Direct Hire/Conversion Placements:
    • 100% spread credit
    • 12,5% commission on spread credit
    • Spread is credited to employee the month the consultants starts
    • Commissions are paid once client pays invoice in full and the guarantee period has been met




Administrative Guidelines
1. The term and content of this Plan Is effective January 1, 2019 through December 31, 2019 unless changed, modified or
   terminated by the Company.
2. Employees who leave the Company for any reason during the Plan year will be entitled only to commissions and bonuses
   earned through the date of termination.
                                                                                                                         to
3. Employees have 60 days to dispute any commission, bonus or fee payments. After 60 days, such payments are not subject
   dispute or adjustment.
                                                                                                                         on
4. 2 week guarantees do not earn GM or pay-out any commissions. Any other "pay - no bill" will reduce GM and commission
     the placement.
5.   A stop entered into erecruit (ER) with a stop date from a prior month will result in a $50 fee charged to both the AE and
     Recruiter. There are no exceptions made to this policy.
6.   Rate changes: When any consultant currently on billing has a rate change (either BR, PR or both), new loads will apply.
                                                                                                                                to
7.   If an Account Executive acts as a Recruiter on a contract start, GM is not earned. Only commissions will be paid according
     comp plan.
B.   The Leadership Team shall have full authority to Interpret, change, modify or terminate the Plan at any time. Their
     collaborative decision shall be final.
                                                                                                                               the
9.   This Plan is NOT a contract of employment. All employees entitled to the benefits of this plan are employees "at will" of
     Company.



 PRINT NAME                                                                                  DATE



 SIGNATURE
      Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 51 of 91
            Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 6 of 10




         ELOASSEK
      -1 GROUP                                                                     Date: 01/01/2019


2019 Comp Plan — Recruiting: Bio & Life Sciences

The following outlines the Recruiting compensation plan for Eliassen Group.

Commissions are paid out on total weekly spread dollars.
                                                                                              )
   • Spread = Discounted Bill Rate — Loaded Pay Rate (Pay Rate + All Associated Burdens
                                     timeshee ts received  within the pay period (Monday  -Sunday   )
  • Weekly Spread = All approved                                                                         — the
                                                                                           on   4/25/19
         o Example: Timesheet for week ending 4/7/19 is sent late and received
                                                                                         pay  period  4/28/19.
             commissions for this timesheet will be included in the commissions paid for

      Weekly Spread               Commission
       $0 - $5,000.00                8%
   15,000.01 - $15,000.00            9%
   $15,000.01 - $20,000.00           10%
       $20,000.01 Plus               12%

A match is considered commission eligible if the following apply:
   • Minimum spread dollars - $5
   • Minimum spread percentage — 8%
   • If spread $ = $8 then match will be commissionable regardless of spread %
                                                                               once the approved
Commissions are paid out 1 month in arrears. Commissions are considered earned
timesheet has been received.

Standard Burdens:
   o W2 Hourly — 17%
   o W2 Hourly Sick — 18%
   o W2 Salary — 33%
   o LLC — 5.65%
   o Inc 5.65%
   o Shop — 5.65%

Additional Burdens:
   o Agile — 5%
   o Federal Government — 2%
   o FSP — 5%
   o H1B - $5 Year 1, $2 Year 2
   o Green Card - $6 Year 1, $2 Year 2+
   o TN - $1 Year 1+
        Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 52 of 91
                Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 7 of 10



Maintenance Commissions: If ownership of a current consultant is reassigned to another recruiter,
maintenance commission may be paid to the recruiter who assumes ownership of the consultant, upon
manager approval.
   • Paid at a flat 2% commissions
   • Must meet minimum commissionable requirements
   • Will revert to full commission plan at time a rate change is done and the spread stays the same or
       increases

Sales   Leads:
    •    $50 for any lead that results in a requisition
    •    $750 for any requisition that becomes a start
    •    These must occur within the first 12 months of the lead pass date
    •    Paid after consultant has worked 30 days
    •    Max payout per lead is 3

Direct Hire/Conversion Placements:
    • 100% spread credit
    • 12.5% commission on spread credit
    • Spread is credited to employee the month the consultants starts
    • Commissions are paid once client pays invoice in full and the guarantee period has been met




Administrative Guidelines
                                                                                                            modified or
1. The term and content of this Plan is effective January 1, 2019 through December 31, 2019 unless changed,
   terminated by the Company.
                                                                                                             and bonuses
2. Employees who leave the Company for any reason during the Plan year will be entitled only to commissions
   earned through the date of termination.
                                                                                                   payments are not subject to
3. Employees have 60 days to dispute any commission, bonus or fee payments. After 60 days, such
   dispute  or adjustment.
                                                                                                       GM and commission on
4. 2 week guarantees do not earn GM or pay-out any commissions. Any other "pay - no bill" will reduce
   the placement.
                                                                                                              both the AE and
5. A stop entered into erecruit (ER) with a stop date from a prior month will result in a $50 fee charged to
   Recruiter. There are no exceptions made to this policy.
                                                                                                            loads will apply.
6. Rate changes: When any consultant currently on billing has a rate change (either BR, PR or both), new
                 Executive acts  as a Recruiter on a contract start, GM is not earned. Only commissions  will be paid according to
7. If an Account
   comp plan.
                                                                                                                    Their
8. The Leadership Team shall have full authority to interpret, change, modify or terminate the Plan at any time.
   collaborative decision shall be final.
                                                                                                    are employees "at will" of the
9. This Plan is NOT a contract of employment. All employees entitled to the benefits of this plan
   Company.




                                                                                            DATE
 PRINT NAME



 SIGNATURE
                                                      Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 8 of 10

Eliassen Group 2019 Compensation Plan: FSP Technical Recruiter Plan
Commission Schedule
                                            Spread Percentage                Commission Percentage                         Spread Percentage          Commission Percentage
                                                     30.01%+:                        10%                                      22.01% - 24.0%:                    5%
                                               27.01% - 30.0%:                        8%                                      20.01% - 22.0%:                    4%
                                              26.01% - 27.0%:                         7%                                      18.01% - 20.0%:                    3%
                                              24.01% - 26.0%:                         6%                                      10.01% -18.0%:                     2%
                                                                                                                              10% and under:        Bucket credit - No commission


Spread must equal or exceed $5 in order to receive commissions
"Pass Through's": $5.00 after loaded pay rate

                                                        Load: W2- 17%          Inc-5.65%                Third Party -5.65%                LLC- 5.65%           Salary - 33%


Practice (FSP & Agile): 5% load in addition to any other load. (All Pfizer starts are FSP unless approved otherwise by mgmt)
Pfizer: 2.5% load on the bill rate for all active matches
Health Insurance $1.00 hr / Sick Time: 1% load in addition to any other load

 Bonus Plan Paid Monthly -Perm starts are included
                                                                                           $650,000 1    $800,000 1 51.030,000 i 51.2110,000 I S1.400,000           51.600,000 53,800,000 52.000,000      S2,250,0-00 52,500.000
    Goal       I $100,000 ) $200,000 .1 $300,000 i             5400,000 j    $500000
                                                                                                             S700        $800        51,000    L   51,300       L       51,600     52.500 I   54.000          55,000      56,000
    BOnin            $100 j      $200]              I              $400 j       S500 i        5600 !
                                                                 51.000 I      51500 !       52.100 l      S2,800 1     53.600   1   54,500        55.900               57.500 I  510,000 I  514.000         $19.000 I   $25,000
    Cumulative       5100:       5300          5600

                                                                                                                                                           both the req and start is 12 months from the lead pass date. Paid after
 Sales leads - $50 for any lead that results in a req. and $350 for any req. that is filled and results in a start by Eliassen Group. The time frame for
 consultant successfully completes 30 days. Max payout per lead Is 3_

 Maintenance Commissions:
                                                                                                                                   moves to maintenance there will be no GM credit.
   • All headcount related to placements made through 12/31/17 will be paid at a designated maintenance % of 3%. Once headcount
                                                                                                                                  FSP Technical Recruiter Plan through 12/31/19 and on 1/1/20 all headcount will
   • All headcount related to placements made under the f5P from 1/3/18 through 12/31/18 will be paid under the guidelines of the
      revert to the designated maintenance %.
                                                                                                                                                                   and on 1/1/21will revert to the designated
    • All headcount related to placements made from 1/1/19 through 12/31/19 will be paid under the guidelines of the FSP Technical Recruiter Plan through 12/31/20
      maintenance %
    • Once a consultant moves to maintenance designation they will remain on a maintenance commission for all future placements

  • If the commission % on the existing headcount is lower than the designated maintenance %, payout will remain at the lower %

  Administrative Guidelines
                                                                                                                                                Company.
  1. The term and content of this Plan Is effective January 1, 2019 through December 31, 2019 unless changed, modified or terminated by the
                                                                                                                                                                  For Perm/Conversion fees will be paid only
  2. Employees who leave the Company for any reason during the Plan year will be entitled only to commissions and bonuses earned through the date of termination_
      after the client's "guarantee period" has been met.
  3. Employees have 60 days to dispute any commission, bonus or fee payments. After 60 days, such payments are not subject to dispute or adjustment.
  4. 2 week guarantees do nut earn GM or pay-out any commissions. Any other ''pay - no bill" will reduce GM and commission on the placement.
  5. A stop entered Into erecrutt (ERj with a stop date from a prior month will result to a $50 fee charged to both the AE and Recruiter.
  6. Rate changes: When any consultant currently on billing has a rate change (either BR, DL or both), the new loads will apply.
   7. If a Reculter acts as an Account Executive on a contract start, GM Is not earned. Only commissions will be paid according to comp plan.
   8. The Leadership Team shall have full authority to interpret, change, modify or terminate the Plan at any time. Their collaborative decision shall be final.
   9. This Plan is NOT a contract of employment. All employees entitled to the benefits of this plan are employees 'at will" of the Company.
                                                                                                                                                                                                                                     Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 53 of 91




     PRINT NAME                                                                                                                                                     DATE




     SIGNATURE
           Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 54 of 91
                  Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 9 of 10




From: Dane Groeneveld <Dane.Groeneveld@PTSadvance.com>
Sent: Thursday, February 07, 2019 5:24 PM
To: Ken Spigie <KSniglepeliassen.com>
Cc: JT Mann <JTMannOeliassen.corn>
                                                                  Haegle
Subject: Re: PTS Advance New Hire: Former Eliassen Employee Glenn

Thank you Ken.

                                                                         accordingly.
I appreciate you bringing this to my attention and I shall investigate

                                                                           set the necessary controls in place to monitor
We intend for Glenn to appropriately honor his commitments and will
this.

Dane Groeneveld
CEO


PTS ADVANCE

Direct: 949 268 4021
Cell: 832 205 0160

                                                              1
           Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 55 of 91
                    Case 1:19-cv-10470 Document 1-4 Filed 03/13/19 Page 10 of 10



On Feb 7, 2019, at 1:35 PM, Ken Spigle <1:5_piRleFeellassen.com> wrote:

        Dear Mr. Groeneveld:
                                                                                                     Jonathan T.
        Enclosed please find a letter from Eliassen Group, LLC's Vice President and General Counsel,
        Mann, regarding Ellassen's former employee Glenn Haegle,     recently hired by PTS Advance.

        Thank you for your attention in this matter.

        Kenneth Spigle

        Kenneth 1. Spigle
        Associate Counsel

        Eliassen Group
        55 Walkers Brook Drive, 6th Floor, Reading, MA 01867
        T: 781.295.6722 C: 617.504.6843
        www.eliassen.com

        Linkedln:




        <Letter to PTS Advance re Glenn Haegle February 7 2019.pdf>




                                                            2
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 56 of 91
    Case 1:19-cv-10470 Document 1-5 Filed 03/13/19 Page 1 of 4
          Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 57 of 91
Jayne Gill I LinkaclIn                                                                                                                                  Page 1 of 3
                 L,ase 1:19-cv-10470 Document 1-5 Filed 03/13/19 Page 2 of 4




                            Secure Text Messaging - Ensure That No Matter Where You Aro, Your Information Is Never Compromised. Ad •••

                                                                                                                                                                             Ac
                                                                                                                                     Let Linkedln rind great candidates for you




                                                                                                                                             Post a job in minutes


                                                                                                                                                 Start job post



                                                                                                  PIS Advance (formerly PTS   People Also Viewed
    Jayne Gill •          2nd                                                                     Staffing solutions)
    Managing Director at PTS Advance (formerly PTS Staffing                                                                             Glenn Haegie • 2nd
                                                                                                  United Kingdom
    Solutions)                                                                                                                          Account Manager at PTS Advance
                                                                                            ID See contact info                         (formerly PTS Staffing Solutions)
    Greater Boston Area
                                                                                            a,    500+ connections
                                                                                                                                        Greg Colr • 2nd tril
       Connect                  8   Message          More...
                                                                                                                                        Executive Vice President


                                                                                                                              —A)). Paul Hodgklnson
                                                                                                                              • .•   API 510/570 Inspector at PTS Staff
                                                                                                                               *.:10
                                                                                                                                     Solutions
    Highlights
                                                                                                                                        Lauren Luckenbach • 3rd
    S11Em. 3 Mutual Connections
      ' ll You and Jayne both know Anthony Valente, CPA, David MacKeen, and 1 other                                             if      Human Resources Coordinator at
                                                                                                                                         Advance


                                                                                                                                        Omar Omar • 3rd
                                                                                                                                        Managing Partner, Clinical Solutio
                                                                                                                                        Group, Inc. (CSG, Inc.)
    Activity
    781 followers
                                                                                                                                        Jeanne Guzman Ferias • 3rd M
              Calling ail Computer System Validation                               Glad to be part of this growing team                 Account Director Energy & Infastn
              (CSV) Specialists! PIS Advance Life                                  PTS Advance (formerly PTS Staffing                   - Gulf Coast at PTS Advance (form
                                                                                   Solutions)                                           PTS Staffing Solutions)
              Sciences Division currently has multiple
              openings for...                                                      Jayne shared this
                                                                                                                                        Dan Schreiber • 3rd Ell
               Jayne shared this
                                                                                                                                        Sr Business Development Manage
                                                                                                                                         Yoh, A Day & Zimmermann Comp
              Thank you Tim                                                        Thanks Mandy
              Jayne replied to a comment                                           Jayne replied to a comment
                                                                                                                                         Jarrett Wood • 3rd
                                                                                                                                         Vice President at SherpVue Capita

                                                               See all
                                                                                                                                         Van Dinh, PHR • 3rd
                                                                                                                                         Operations Project Manager at He
                                                                                                                                         Credit Services
    Experience
                                                                                                                                         Cynthia Adrean • 3rd
                    Managing Director                                                                                                    Microbiology Solution Architect al
                    PTS Advance (formerly PTS Staffing Solutions)
                    Feb 2019 - Present • 2 mos
                    Greater Boston Area
                    Jayne has 25 years experience in global consulting services. Jayne got her start in the Royal Air force
                    before she began her civilian career, of which the majority has been spent in the Life Sciences
                    industry. As the Managing Director she is responsible for operations and overall growth of the
                    business.

                    Established In 1995, PTS Advance teams up with thousands of candidates, clients. and partners to
                    advance workforce utilization In the Energy & Infrastructure and Life Sciences industries.

                    PTS Advance provides people and tools to Energy & Infrastructure and We Sciences companies that             Messaging
                    want to do more than... See more




https://www.linkedin.com/in/jayne-gill-00263b1/                                                                                                                3/1/2019
         Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 58 of 91
Jayne Gill I Linkeal,ge 1:19-cv-10470 Document 1-5 Filed 03/13/19 Page 3 of 4                                                     Page 2 of 3



              Managing Director
              EG Ufe Sciences
              Aug 2010 -Jan 2019 • B yrs 6 mos
              EG life Sciences Is a hybrid professional Life Sciences consulting firm that provides Pharmaceutical,
              Biotechnology, and Medical device companies with the resources they need to meet the unique
              challenges of FDA regulated Industries. delivering value-driven consulting, project management and
              project based staffing solutions. For more information, visit vnvw.eglifesclences.com
              - See more


              Regional Vice President
              Validant Consulting
              Sep 2009 -Jan 2011 • 1 yr 5 mos


              VP New England & New York
              Harvey Nash
              2004 - Sep 2009 • 5 yrs


              Managing Director
              Spherion Technology
              1998 - 2003 • 5 yrs

    Show 1. more experience •••




    Education
              United Kingdom




                                                                                                                      Messaging       M" C3




https://www.linkedin.com/in/jayne-gill-00263b1/                                                                                      3/1/2019
          Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 59 of 91
Jayne Gill I Linkgsue 1:19-cv-10470 Document 1-5 Filed 03/13/19 Page 4 of 4 Page 3 of 3



?




                                                                   Messaging    C4 0




https://www.linkedin.com/in/jayne-gill-00263b1/                                3/1/2019
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 60 of 91
    Case 1:19-cv-10470 Document 1-6 Filed 03/13/19 Page 1 of 8
           Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 61 of 91
                    Case 1:19-cv-10470 Document 1-6 Filed 03/13/19 Page 2 of 8


          ELIASSE
          GROUP®
              Your Success, Our Talent




                                                                   February 7, 2019

        VIA EMAIL AND VIA UPS OVERNIGHT DELIVERY

        Mr. Glenn Haegle
        11917 Frost Aster Drive
        Riverview, FL 33579

        Re:      Demand to Cease and Desist Violations of your Agreement With Eliassen Group

        Dear Mr. Haegle:

        Eliassen Group LLC ("Eliassen") has learned that you have recently contacted a company with whom
        Eliassen has a contract in an attempt to reschedule a meeting that was set up for February 6 while you
        were an Eliassen employee, to a date in late February, on behalf of your new employer, PTS Advance.
        This is a serious violation of the "Agreement Governing Non-Competition Confidential Information and
        Trade Secrets" (the "2016 Agreement") that you signed on October 4, 2016 when you began your
        employment with Eliassen.

        By this letter, Eliassen demands that you cease and desist from any and all efforts on behalf of PTS
        Advance (or any other competitor of Eliassen) to do business with or seek business from any persons,
        entities or corporations approached or solicited by you at any time during the eighteen (18) months
        prior to the termination of your employment with Eliassen, and that you also cease and desist from
                                                                                                      including,
        any and all other activities which violate your other obligations under the 2016 Agreement,
        without limitation, those contained in paragraphs 1 (Non-Compete Covenant), 2 (Non-S     olicitation), and
        3 (Non-Disclosure and Return of Confidential Information and Trade Secrets). A copy    of the  2016
        Agreement is attached to this letter.

        In paragraph 2(a)(1) of the 2016 Agreement, you agreed that for a period of eighteen (18) months after
        leaving Eliassen, you would not, directly or indirectly, on behalf of any competing organization, "do
        business with or seek business from any persons, entities or corporations approached or solicited by
        (you] at any time during the eighteen (18) months prior to the termination of employment with
        Eliassen . . . ." Despite this clear prohibition, you contacted a Director at a Florida company that has a
        contract with Eliassen and that you had been communicating with during your last three months as an
                                                                                                            behalf
        Eliassen employee, to reschedule a meeting in an effort to seek business from that company on
        of PTS Advance.

                                                                                                           prepared
        Eliassen takes very seriously the obligations of its former employees, and, if necessary, is fully
        to file suit against you seeking injunctive relief and damages  for violations of the 2016 Agreement.
                                                                                                             s with
        Eliassen also takes very seriously efforts to wrongfully interfere with its contractual relationship
        its former employees




55 Walkers Brook Drive
6th Floor
Reading, MA 01867
800.354,2773
          Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 62 of 91
                    Case 1:19-cv-10470 Document 1-6 Filed 03/13/19 Page 3 of 8


 rua ELIASSEN
     GROUP®   Your Success, Our Talent




        Accordingly, as stated above, Eliassen demands that you cease and desist from any and all efforts on
        behalf of PTS Advance (or any other competitor of Eliassen) to do business with or seek business from
        any persons, entities or corporations approached or solicited by you at any time during the eighteen
        (18) months prior to the termination of your employment with Eliassen, and that you also cease and
        desist from any and all other activities which violate your other obligations under the 2016 Agreement.

        Please confirm, with your signature below: (a) your assurance that you will not engage in any efforts on
        behalf of PTS Advance (or any other competitor of Eliassen) to do business with or seek business from
        any persons, entities or corporations approached or solicited by you at any time during the eighteen
        (18) months prior to the termination of your employment with Eliassen, and (b) your
        acknowledgement of your obligations under the 2016 Agreement and your assurance that you will
        abide by its terms. Upon signing, please return a signed copy of this letter to Eliassen, no later than
        Tuesday, February 12, via email (addressed to JTMann@eliassen.com) or via overnight delivery,
        addressed to:

                 Eliassen Group, LLC
                 Attn: Legal Department
                 55 Walkers Brook, 6 Floor
                 Reading, MA 01867

        Eliassen reserves all rights to assert any and all claims available to it under applicable law, and nothing
        herein is a waiver of any such right or claim.

        Should you have any questions regarding this matter, please do not hesitate to contact me.

        Thank you.

                                                                   Sincerely,


                                                                   JoriaQhan T. Mann
                                                                   Vic resident & General Counsel
        Enclosure



        Acknowledged and Agreed to by Glenn Haegle

        By:                                                        Date:

        Print name:


55 Walkers Brook Drive
6th Floor
Reading, MA 01867
800.354.2773
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 63 of 91
          Case 1:19-cv-10470 Document 1-6 Filed 03/13/19 Page 4 of 8




     ELIASSEN                                                       ... • -:eaidatia:


                        AGREEMENT GOVERNING NON-COMPETITION
                      CONFIDENTIAL INFORMATION AND TRADE SECRETS

         THIS AGREEMENT IS MADE EFFECTIVE THE trh of October, 2016 by and between
Eliassen Group, LLC, ("Eliassen") and Glenn Haegle ("Employee").
                                                                                                                to and
         WHEREAS Employee acknowledges that as a result of his/her employment, he/she has access
                                                                  Eliassen and/or trade secrets of Eliassen, including
knowledge of confidential, proprietary information belonging to
such information as the identity of clients and customers of Eliassen and consultants utilized by Eliassen and clients
and customers of Eliassen, and
                                                                                                   knowledge of
          WHEREAS Employee acknowledges that it would be unfair to use such access to or
                                                               and/or trade secrets of Eliassen to compete with
confidential and proprietary information belonging to Eliassen
Eliussen;
                                                                                            t, and other
        NOW THEREFORE, in consideration of Employee's Employment and/or continued Employmen
good and valuable consideratio n, Employee and Eliassen agree as follows:

          1, Non-Compete Covenant:
                                                                                                        Eliassen or Employee
          Employee agrees that upon the termination of Employee's employment, whether by
                                                                                   Employee    shall not  directly or indirectly
and whether with or without cause, for a period of one (1) year thereafter
                                     or    employed    by, any business   that is engaging   in or preparing   to engage in any
engage in or prepare to engage in, be                                                                                    his/her
                                                                           during  the two  (2) year  period  preceding
aspect of Eliassen's business in which Employee performed worked
                            t, within  a radius of fifty (50) miles  of the office  in which    Employee    worked at the time
termination of employmen
                                                                                                   the two (2) years preceding
Employee's employment terminated or any other office in which Employee worked during
                                                                                                             deems reasonable.
termination of employment, or as much geographic territory as a court of competent jurisdiction                     directly on
                                  this  paragraph  shall  extend  to (i)  activities undertaken     by  Employee
The prohibitions contained in                                                                                       corporation
                                                                             indirectly  through   any individual,
Employee's own behalf, and to (ii) activities undertaken by Employee
                                                                                                     or with respect to which
or entity which undertakes such prohibited activities with Employee's assistance and in
                                                       shareholder , creditor,   employee,    agent, partner or consultata or
Employee is an owner, officer, director, trustee
participates in some other capacity.

          2. Non-Solicitation
                                                                                                                  months after the
          (a) For so long as Employee is employed by Eliassen and fora period of eighteen (18)
                                                     reason  whatsoever,   whether     voluntarily  or  involuntaril y, Employee
termination of Employee's employment for any                                                                                officer,
                                                                             or  indirectly,  whether   as  an  employee,
shall not, without prior express written consent of Eliassen, directly
                      owner,    partner,  co-venturer,   agent,  advisor   or    otherwise,    on  behalf     of any "competing
trustee, consultant,
                                                                                                       s approached or solicited
organization": I) do business with or seek business from any persons, entities or corporation
                                                                                                           t with Ehassen,aral/or
by Employee at any time during the eighteen (18) months prior to the termination of employmen
                                                      persons,  entities  or  corporation  s  located   in  any county in which
2) do business with or seek business from any
                                                                                           eighteen   (18)   months prior to the
Employee approached customers or solicited business at any time during the
                                              For  purposes   of this agreement,    a  "competing    organizatio   n" shall be any
termination of employment with Eliassen,
                                                                                     or which   competes     in  any way with the
business involved in the same or substantially similar business as Eliassen
                                      or indirectly as a contractor  or subcontract   or. Employee    further acknowledges that
business of Eliassen, either directly
                                                                                                             substantial good will
to the extent Employee is engaged in sales and/or dealings with customers, Employee develops
                                                                                            instances,   the property of Eliassen,
on behalf of Eliassen by dealing with customers. Such customer good will is, in all
                                               solicitation  of  customers     in  violation   of this   agreement    would be a
Employee further. acknowledges that any
misappropriation of eestomer good will to the substantial detriment of Eliassen,
                                                                                     months from the date his/her
        (b) Employee agrees that he/she shall not, for a period of eighteen (18)
                                                                                any contract or award for wolf, or
employment with Eliassen terminates, solicit any contract or award, or accept
                                       behalf of any competing organization , on any project that Employee worked
perform any service individually or on


                                                                                Fax: 781.213.6422
            30 Audubon Road / Wakefield, MA 01880 f 800.aleaaSEN i 781.246.1600
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 64 of 91
         Case 1:19-cv-10470 Document 1-6 Filed 03/13/19 Page 5 of 8




on any lime during her/his Employment with Eliassen. Employee also agrees that he/she shall not solicit, recruit to
work, or employ any consultant or employee of Eliassen in any capacity whatsoever, either directly or indirectly, for
a period of eighteen (18) months after the Employee leaves the employment of Eliassen.

          3, Non-Disclosure and Return of Canfidential information and Trade Secrets
                                                                                                                         any
          Employee agrees that during or after the term of his/her employment with Eliassen, he/she shall not at
                                                                                                                       to the
time disclose to others or use for his/her own benefit any trade secrets or confidential information pertaining
business of Eliassen or any of its customers, representatives, agents, consultants, licensees, or affiliates, Employee
                                                                                                                        shall
further agrees that upon termination of his/her employment with Eliassen for any reason whatsoever he/she
                                                                                   of  Eliassen.   The   term  'confidential
immediately return      to  Eliassen all property and    confidential information
                                                                                                            writings, notes,
information," as used in this paragraph, shall include, but is not limited to, trade secrets, including all
                                                                                                                   customer
studies and reports prepared, compiled or acquired by Employee during the course of his/her employment;
                                                          techniques; documentati on of business   plans  and opportunities,
lists; consultant lists; pricing information; marketing
                                                                                                                     habits;
financial statements; specialized customer information concerning unique, novel or specific purchasing
            plans  or projections;  information relating  to any special products and services  that Eliassen  may offer or
marketing
                                                                                                                         any
provide to its customers or consultants from time to time; and any data or information maintained or compiled in
                                                                                                                      further
form, including information contained on computer disks, that is not generally known to the public. Employee
                                                                                                                        paid
agrees that the term "confidential infbrrnation" also includes the form, method and amounts of any and all sums
                                                                                                              anyone inside
to Employee by Eliassen, and Employee agrees not to disclose any details of or about such payments to
or outside of Eliassen,

          4. Remedy for Breach
                                                                                                             to a preliminary
          In the event of a breach or threatened breach of this agreement, Eliassen shall he entitled
                                                                                                          the difficulties that
and/or permanent injunction restraining such breach. It is further agreed that, in consideration of
                                                                                                        Eliassen may, at its
accompany estimating the damage resulting from a breach of this agreement by Employee,
                                                                                   for  each day  Employee      is in breach of
discretion, elect either (1) to receive the sum of $100.00 as liquidated damages
                                                actual damages  caused   by any such breach(es).   Eliassen   shall further be
the agreement, or (2) to prove and recover
                                                                                                            of the agreement.
entitled to recover all attorneys' fees and expenses reasonably incurred in establishing any breach
                                                                                               of, any preliminary and/or
These damages, attorneys' fees and expenses shalt be in addition to, and not in lieu
                                                                                                     acknowledges that the
permanent injunctive relief that may be available to Eliassen. Employee further agrees and
                                                                                  shall be tolled (i.e. shall not run) during
running of the period of restriction set forth in paragraphs one (I) and two (2)
any time frame in which Employee       violates the provisions of this agreement.

         5. waiver of Breach
                                                                                                 shalt not operate or
         The waiver by Eliassen of a breach of any provision of this agreement by the Employee
                                                                                shall be valid unless  in writing and
he construed as a waiver of any subsequent breach by the Employee. No waiver
signed by an authorized officer of Eliassen.

          6. Governlna Law
                                                                                           be construed and
         Eliassen and Employee expressly agree that the provisions of this Agreement shall
interpreted in accordance with the laws of the Commonwealth of Massachuset ts,

       7, Employment M Will
                                                                                      kind, express or implied, of
       Nothing in this agreement shall be construed as a promise or agreement of arty
employment for any specific duration,

          8. Entire Agreement
                                                                                         the parties with regard to all
          This agreement constitutes the entire agreement and understanding between
                                   agreement  that may have been previously entered   into regarding the subject matter
matters herein and supersedes any
                                                              or representatio ns, oral or written, express or implied,
of this agreement. There are no other agreements, conditions
                                                                                 but only by an agreement in writing
with regard to all matters herein. This agreement may not be changed orally,
                                                                                     , extension, addition or discharge
executed by the party against whom enforcement ofany waiver, change, modification
is sought.




                                                            Page 2
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 65 of 91
          Case 1:19-cv-10470 Document 1-6 Filed 03/13/19 Page 6 of 8




         9. Severnhility
         In the event one or more of the provisions in this agreement is held invalid, illegal or unenforceable in any
respect, such a holding shall not affect any other provisions of this agreement. Further, if any provision of this
agreement shall be held to be excessively broad as to time, duration, geographic scope, activity or subject, it shall be
construed by limiting and reducing it so as to be enforceable to the greatest extent permitted by law.

        10. Acknowledement of Voluntariness and Consideration
                                                                                                             entered
        Employee acknowledges that he understands the provisions of this agreement, that the agreement is
                                                                                     amount  of time to consider the
into knowingly and voluntarily, and that Employee has been afforded a sufficient
          and  to consult  with and seek the  advice of any  person of Employee's   choosing, including an attorney.
agreement
                                                                                                          which this
Employee further acknowledges that any employment Employee has with Eliassen after the date on
agreement is executed is adequate and sufficient consideration to support the agreement.

        11. Survival
                                                                                                to the employment
        The terms and conditions of this agreement shall survive any changes made in the future
terms of employee including, but not limited to, changes in the    salary, benefits, bonus plans, job title and job
responsibili ties.

          12. Notice to Future Employers
                                                                                                       Eliassen, Employee
         For a period of eighteen (18) months after cessation of Employee's employment with
                                                                             employmen   t, of the existence and details of
will inform each new employer or potential employer, prior to accepting
                              that employer or potential  employer   a copy of this agreement.   Employee also authorizes
this agreement, and provide
                                                                                                     agreement, including
Eliassen to notify any such employer or potential employer of the existence arid details of this
           a      of the agreement. This section shall also apply in the event Employee   seeks employment with another
providing copy
employer while employed by Eliassen.

          13. /tastes- ncut
                                                                                                         affiliate of Eliassen or
          Employee agrees and hereby consents that Eliassen may assign this Agreement to an
                            or transfer of all or substantially all of its business irrespective of whether   the sale or transfer
in connection with a   sale
                                                                            merger,   In the event of assignment   to an affiliate
occurs by way of change of control, sale of assets, sate of stock or
                                                                                                   to such successor in interest
or sale or transfer of the business. this Agreement shall be deemed assigned or transferred
automatically and without further action by Eliassen or Employee.
                                                                                        agreement governing non-
        IN WITNESS WF-TEREOF, the parties hereto have set their hands and seals to this
competition, confidential information and trade secrets as set forth below.

ELIASSEN GROUP, LLC                                                    Glenn Haegle


By:                                                                    By:

Name:
Title: Vice Prli (t       tinera1 Counsel
Date:                                                                  Date:    / 04/07

Address: 30 Audubon Road                                               Address: Lj           Eatt_.tl5is      br,
          Wakefield, MA 01880
Phone: 781.-45 (-6412                                                  Phone:
Fax: 7fil-213-82 [0                                                    Email:                   v.




                                                              Page 3
               Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 66 of 91
                        Case 1:19-cv-10470 Document 1-6 Filed 03/13/19 Page 7 of 8


              ELIASSEN
              GROUP®
                  Your Success, Our Talent




                                                                          February 7, 2019

            VIA EMAIL AND VIA UPS OVERNIGHT DELIVERY

            Dane Groeneveld, CEO
            PTS Advance
            2860 Michelle Drive, Suite 150
            Irving, CA 92606

            Re:      PTS Advance New Hire: Former Eliassen Employee Glenn Haegle

            Dear Mr. Groeneveld:

            Eliassen Group LLC ("Eliassen") has learned that Glenn Haegle, who was employed as a Client Services
            Manager in Eliassen's Life Sciences groups until he resigned on February 4, 2019, is now working for
            PTS Advance. He has already attempted to reschedule a February 6 meeting with a company with
            whom Eliassen has a contract, previously set up while he was an Eliassen employee, for a date later
            this month, on behalf of PTS Advance. This conduct Is a serious violation of the "Agreement Governing
            Non-Competition Confidential Information and Trade Secrets" (the "2016 Agreement") that Mr. Haegle
            signed on October 4, 2016 when he began his employment with Eliassen.

            I am writing to give PTS Advance formal notice of the existence and terms of Mr. Haegle's 2016
            Agreement with Eliassen and of his obligations thereunder, and to request that PTS Advance
            immediately take all appropriate measures to insure that Mr. Haegle will cease and desist from
            violating his obligations under the 2016 Agreement.

           In paragraph 2(a)(1) of the 2016 Agreement (a copy of which Is attached to this letter), Mr. Haegle
           agreed that for a period of eighteen (18) months after leaving Eliassen, he would not, directly or
           indirectly, on behalf of any competing organization, "do business with or seek business from any
           persons, entities or corporations approached or solicited by [him) at any time during the eighteen (18)
           months prior to the termination of employment with Eliassen . . ." Despite this clear prohibition,
           Eliassen has learned Mr. Haegle has recently contacted a Director at a Florida company that he had
           been seeking to do business with for his last three months as an Eliassen employee, to reschedule a
           meeting set up while he was an Eliassen employee, in an effort to seek business from that company on
           behalf of PTS Advance.

           Eliassen takes very seriously the obligations of its former employees, and, if necessary, Is fully prepared
           to file suit against Mr. Haegle seeking injunctive relief and damages for violations of the 2016



              Eliassen Group, LLC, Is the sole owner and the Manager of EG Life Sciences, LLC, which was formed In 2015 to
          provide services to customers of Eliassen Group, LLC's Life Sciences Division. Mr. Haegle was an employee of
          Eliassen Group, LLC from the time he was initially hired In October, 2016, through the day he resigned, on
                       -2019.
55 WalkersFeb.cuarvA'Uwe
              biroolk.
6th Floor
Reading, MA 01867
800.354.2773
            Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 67 of 91
                        Case 1:19-cv-10470 Document 1-6 Filed 03/13/19 Page 8 of 8


  fes-                                                                                    <-`


            GROUP®Your Success, Our Talent




          Agreement, and to take other legal action to protect its interests. . Eliassen also takes very seriously
          efforts to wrongfully interfere with its contractual relationships with Its former employees.

         Accordingly, Eliassen asks PTS Advance to confirm, by your signature below: (a) that it will take
         appropriate measures, immediately, to insure that Mr. Haegle will abide by all of the terms of the 2016
         Agreement with Eliassen; (b) that it will direct and instruct Mr. Haegle that he should not engage in
         any activities which violate the 2016 Agreement; and (c) that it will inform Eliassen promptly if it
         becomes aware of any conduct engaged in by Mr. Haegle which is inconsistent with his obligations
         under the 2016 Agreement.

         Upon signing, please return a signed copy of this letter to Eliassen, no later than Tuesday, February 12,
         via email (addressed to JTMann@eliassen.com) or via overnight delivery, addressed to:

                     Eliassen Group, LLC
                     Attn: Legal Department
                     55 Walkers Brook, 6 Floor
                     Reading, MA 01867

         Eliassen reserves all rights to assert any and all claims available to it under applicable law, and nothing
         herein is a waiver of any such right or claim.

         Should you have any questions regarding this matter, please do not hesitate to contact me,

         Thank you.

                                                                    Sincerely,


                                                                          an T. Mann
                                                                         President & General Counsel
         cc: Mr. Glenn Haegle
         Enclosure



         Acknowledged and Agreed to by PTS Advance

         By:                                                        Date:

         Print name:

         Title:




55 Walkers Brook Drive
6th Floor
Reading, MA 01 867
800.354.2773
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 68 of 91
    Case 1:19-cv-10470 Document 1-7 Filed 03/13/19 Page 1 of 3
           Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 69 of 91
                   Case 1:19-cv-10470 Document 1-7 Filed 03/13/19 Page 2 of 3




From: Dane Groeneveld <Dane.GroeneveldpPTSadvance.com>
Sent: Thursday, February 07, 2019 5:24 PM
To: Ken Spigle <K5nip,lePeliassen.com>
Cc: JT Mann <JTMannpeliassen.coni>
Subject: Re: PTS Advance New Hire: Former Eliassen Employee Glenn Haegle

Thank you Ken.

                                                                                  gly.
I appreciate you bringing this to my attention and I shall investigate accordin
                                                                                         ry controls in place to monitor
We intend for Glenn to appropriately honor his commitments and will set the necessa
this.

Dane Groeneveld
CEO


PTS ADVANCE

Direct: 949 268 4021
Cell: 832 205 0160

                                                             1
           Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 70 of 91
                   Case 1:19-cv-10470 Document 1-7 Filed 03/13/19 Page 3 of 3



On Feb 7, 2019, at 1:35 PM, Ken Spigle <I(SpiglePeliassen.con» wrote:

       Dear Mr. Groeneveld:
                                                                                                               T.
       Enclosed please find a letter from Eliassen Group, LLC's Vice President and General Counsel, Jonathan
       Mann, regarding Ellassen's former employee Glenn Haegle, recently hired by PTS Advance.

       Thank you for your attention in this matter.

       Kenneth Spigle

       Kenneth I. Spigle
       Associate Counsel

       Eliassen Group
       55 Walkers Brook Drive, 6th Floor, Reading, MA 01867
       T: 781.295.6722 C: 617.504.6843
       www.eliassen cam

       Linkedln:




        <Letter to PTS Advance re Glenn Haegle February 7 2019.pdf>




                                                           2
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 71 of 91
    Case 1:19-cv-10470 Document 1-8 Filed 03/13/19 Page 1 of 5
             Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 72 of 91
                       Case 1:19-cv-10470 Document 1-8 Filed 03/13/19 Page 2 of 5


tt:4           SEN
         EL1ASROUP®
         G       Your Success, Our Talent


                                                                   February 8, 2019

       VIA EMAIL AND VIA UPS OVERNIGHT DELIVERY

       Ms. Jayne Gill
       11Aspen Lane
       Bedford, NH 03110

       Re:         Reminder Regarding Continuing Obligations to Eliassen

       Dear jayne:

       In connection with the termination of your employment with Eliassen Group, LLC ("Eliassen"), and your
       new position as an employee with PTS Advance, I would like to remind you of your continuing
       obligations under the "Agreement Governing Non-Competition Confidential Information and Trade
       Secrets" (the "2010 Agreement"), which you signed in August, 2010, at the beginning of your
       employment at Eliassen.

       A copy of the 2010 Agreement is attached to this letter, and the specific details of all of your obligations
       are spelled out therein. These include, without limitation:

             •     A covenant restricting you, for an 18-month period, from doing business or attempting to do
                   business with entities you dealt with during your last eighteen (18) months as an Eliassen
                   employee (paragraph 1);
             •     An 18-month non-solicitation restriction, in which you agreed not to solicit or perform work on
                   any project you worked on at any time during your employment with Eliassen, and in which you
                   also agreed not to solicit or recruit any Eliassen consultant or employee (paragraph 2); and
             •     A requirement not to disclose any trade secrets of confidential information pertaining to the
                   business of Eliassen or any of its customers (paragraph 3).
                                                                                                               of
       Given your role as Senior Director in Eliassen's Life Sciences group, and based on the fact that one
                                                                                                          y
       your colleagues has also left Eliassen's employ to work for PTS Advance, Eliassen is particularl
       concerned that you should not participate, directly or indirectly, in any efforts to solicit or recruit
       Eliassen employees to go to work for PTS Advance.
                                                                                                           nothing
       Eliassen reserves all rights to assert any and all claims available to it under applicable law, and
                                                                   have  any  questions  regarding  this matter,
       herein is a waiver of any such right or claim. Should you
       please do not hesitate to contact me.

       Thank you.
                                                                   Sincerely,


                                                                   JbinathanT. Mann
                                                                      e President & General Counsel
       Enclosure
55 Walkers Brook Drive
6th Floor
Reading, MA 01867
800.354.2773
 Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 73 of 91
            Case 1:19-cv-10470 Document 1-8 Filed 03/13/19 Page 3 of 5




                          AGREEMENT GOVERNING NON-COMPETITION
                        CONFIDENTIAL INFORM AT/ON AND TRADE SECRETS




             HiS AGF:FliNIENT MADE EFrECTIVF. THE 5'f' DAY OF Aug.ist, 21)10, by and between
 Eliassen              "Elimsen'') and Jayiw Cill.(ZIIC "l'ir.proyev").

           WHEREAS Employee neKnowledges that as a result of her employment. she has access to and knowle4 of
 confidential, prop.letary information belongmg to Elitissen 3ndi0r wads seicrcts   Eliassen. including such mlboattion
 as the identity or clients ante customers or Ehassen and consultants tuilized by Eliassen nod clients and customers of
 Ellassen. and

           WHIIREAS Employee ACKIICiwicdpel that it would 'e unfair to use such access to or knowtedls or
 conf:dentiul atte onorrteuir), intliniratien belonging to Elinsilen    3CCITIS Of ElifWtell to compete VIII..

 Eliassen;

         NOW ill ERITORE. in consideration of Employee's Einp.oyment and/or connituec Employment, and ether
 good and valuable consideration. Employee and F.liesseit agree as follows:

              Restrictive Covenant
           lor so tong as Employee is eliTioYed by Elinssen and for a per.vd of eighteen (IS) months after the
 tenitinatior of Employee's emp cyucrut for any reason whatsoever whether vol_ncarity or involuntarily. Duployee
 shall am. oiithott: prior express written consent of Eliassen. directly or indirectly. whether as an employee. urfser.
main. consult:att. owner. painer. Co-milli:et'. agent, advisor or otherwise, on behalf of any "competing
                                                                                                                          soliOed
 organization": 11 do husiness with or seek Nosiness front any persons. :tunics or corporations approached or
by Employee ut    a ty  time daring. the  eighteen   118) months  prier to the termination or employment   with l liassen.attikos
                                                                                                                         .it wb;lt
2) .to 'nisi:less with or seek business from any persons. entities or corporations located ;n arty ceirnry
Emptoyee upprrinhed ;.istoot ers                 cited business at an) •iine during the eiehieel i IS) mooths prior te• he
                 efoupl: mot ith Eliassen. I'm purpoNes or this 01:..e,:meig. a "compering .orgaitizatior" shall be any
business irIVOIVANI it' the , ante or cubsrantially siinilar business fis Eliossen or which competes in env way with the
hushiess of Ell2SSeil.         flireC:IY or hidirecrPy as a contractor i f. suhcontra:tor, Limpioyee
                                                                                                      further Jeknowledycs Rot
to the  estent tonployce is engaged      in sales  anthor  dealings with  customers. Employee.   develops  substar.tial give will
Or behalf of Faiasticn Iry doling with customers, fit;c1i customer good will is. in all instances. the property or Eliassen.
Employe:: further ne.knowledges that any solicitation of customers in violation of this apreement would be
smsappropriation or cus1omcr good will to the substnntia. detriment of Eliassen.

          2. Non    1ic Ration
          Employee agrees that tic shag not. rcw a period of e.g:neen        months from the date her employment nills
Eliassen It-minutes.  solicit any contraN or award, ,tr accept any  contract or award for work, or perromi any satire
individually    on behalf of any :cmpet mg organical:on, on Any project dint Cinpluyee worked on any time d:iringher
                                                                                                              any eonsulltra
Employment with la ascot F.mp eyue also agrees that she shall no: solicit, recruit to work,. or employ
or employee 01 Eliassen in any capacity whatsoever. either   cirectly or indirectly. for ti period of tiglsreeu (18) roan is
after the Employee leaves die employment of Eliassen.




                                                                                                                               99910 0 60 drib'
 z•cf                   SL l•SZLIn09
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 74 of 91
            Case 1:19-cv-10470 Document 1-8 Filed 03/13/19 Page 4 of 5




            3. Non-Disclosure and Return of Confidential Information and.Trilde Secrets
            Employee agrees dial during or ark- the term of her empli,syment with Eliassen. she shall nut at any time
  disclose to others or use for her own hencfit        tunic secrets or cottridential intormation pertaining to the business of
  Elfassen or any of its ellAtOMerS. repreSenrotives, agents, consultants. licensees. or affiliates. Cmployee fothersgrccs
  Mil( upon termination of her employment with atfussca for eii) ie.asim whatsoever she shalt immediately tcturd to
  Eliasscn all prooerry and couReleinittl information of Ellassen, rhe term "confidential information." as used la this
  paragraph, shall :relude, but is•not Unified to. trade secrets. including all writings. notes. in:dies and reports prepared.
  compiled or acquired          Fit-v[0).re during the course Or her employment'. customer lists: consultant lists; pacing
                inarketm:.; itchnicmos: docamoitot•tin or h.isiness plans and upporninitiv.s. financial statarerts:
  special!4ed customer information concerning unique. novel u- specitic purchasing •mbirs: inarkering elm ill'
 PenizettOns: ittfurinitttiM ielaring to any special moth et, and sery 'Lev Met                       offer err pravidrID its
 customers or eririiiinitilt• from dm to t ale: and any data Or inrOrinarinii inaintainec or compiled in nay form, mixling
 information contained on coninuter disks. that is riot l....eileratry known to the public. Employee further agrees Oat the
 :errn "confidential mfomtation' alsc includes the form, method and armours of any and all sums paid to Employee by
 Etitissen. and Einp;oyec agrees not to disclose any details of or about such payments to anyone inside or outside of


          4. Retnecy for Breach
          In the event of a breach         threatened breach ar this aureement. Eliassen shall be entitled to a pre!ittlinalry
and/or permanent injunction restraining such breach. It is further agreed that, in consideration of the difficulties that
accompany estimating, rite damage resulting from a breach or this ngreement by EmPloYee, eliasscr nta)'• al its
discretion, elect either ( I ) to receive :he sum of S100.00 as liquidated damages for each day Employee is in breath of
the agreement. or at to prove and recover actual damages caused by any such breach(es). Eliassen shall furen be
entitle° to recover all attorneys fees and expenses reasonably incurred in establishing any breach of the agreement.
'Those damages, unerneyie roes mild C k intisez• shall he in anogion to, and not in lieu of. any pretiminnry
permanent inittitetbve raker that may he 0/n1111131c to Elins.en. Employee further agrees and ncknowledtes that the
ntniiirg of the perind of' restrichon set lbrth in paragraphs One (I l and two (2) shall be tolled t i.e. shall not run) chain
any tune tinitie in which Employee violates the piiwisinns of this agreemein,

         5. Waiver or Itreach
               waver by b !hisser' of a breach     provision of this a:II-et:mein by the Employee shall not operate or
he construed as r, waiver of any subsequent breach by die Employee. No waiver shall be valid unless in writing and
signed by tin unthorized ol neer of' tasselI.

         6. Covernina Law
          Eliassen and Employee et pressiy agree that' the provisiocs or this Agreement shall be construed and
interpreted in accordance With the laws of the Continonwealill of Vlassechlisens.

       7. Emnlorment At Will
       Nothing in this agreement shall be construed as a promise or agreement of any kind, cypress or implied.of
employment for ;my specific dunition.

         R. Entire Agreement
          This agreement constitutes the entire agreement and understanding between the parties with regard to
                                                                                                                         is
matters herein aid supersedes any agreement that may have         been previously entered into reg,andine the subject matter
                                                                                                                or implied.
of this agreement 'here are fie Other Ogreelnents. conditions or representations, Oral or wines. express
      regard     all                                          not he changed  orally. but only by  an agreement   in wiling
will;        hr      ipalli:rs ticrein. This tigreent ill may
executed     the        agmrst .%linnt enforcement of         waiver. wipe, modification. es:tension. addition nu thicharp
is sough'.




                                                                                                              1116eu       e99:LO 0 ly 60 6nd
c•ef                   SL 1.9Ut7C09
 Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 75 of 91
            Case 1:19-cv-10470 Document 1-8 Filed 03/13/19 Page 5 of 5




           Seve rii      v
         In the evciit rule or more n" the provisions in thus agreement is held invalid, illegal or unenforceable inany
respect, such n ;adding shall lot affect any other provisions or this agreement Fut-then. if any provision of this
agreement Anil be held to he excesskely broad ri :o Lurie, dtIrlal011. Wold,raphic scope. activiq or stib;ect, it skill be
construed h). limit in nod reducing it so as to be enforceable ro the greatest extent permitted by law

        10. A ettnowledament of Voluntariness and CoulderatIon
        Employee acknowIedses that she understands the provisions of this agreement, that the agreement is eatecd
into knowingly nod voluntarily. and that Employee has been afforded a sufficient amount of time to consider the
agreement and to consult with and seek the advice of any person or Employee's choosing, ncluding an ottorney
Employee further ocknott ledges that any employment Employee has wit-. Piasseri alter the dine on which this
agreement 's executed is adequate and sufficient consideration to support thin agreement.

        11. Survival
        The terms Ann conditions of this agreement shall survive a* changes made in the future to the emp:oyinuir
terms of employee ineftiding, hut not :binned to, change; in the salary, benefits. bonus plans. job title and tab


         12. ,Niptice lo Mature EMplovers
         For a maim:       e tglIreen (18t months af:er cesation ufEmpluyee's ernpinymeni with Eliassen. Employee mil
inliznn cacti new e it zlnyer or potential employer, pr•or tin accepting eniployireni, of the existence and details of Ms
4;11:mew. and ormirle that enipinyer or potential employer a copy or tl• s agreement. Employee also authorizes
Eliassen to notify any such employi,r or po:ontial employer of the c istenee and details of this agreement. inctudag
providing a copy of the aereentent. This section that also apaly in the event Employee seeks employment with another
employe. while emoloyed Ivy Eliassen.

          13. Assiunment
                                                                                                                       errs'
          Employee attree_N and hereby consents that 1.diassen may assign this Agreemcm to an affiliate of Eliassen
connecting rrfih a sale or transfer or oil or subssnoliany lie of its business irrespective of whether the sale or transfer
                                                                                                                 airtimer
occurs by way ol.cltange Or contr01. sale oraisotS. sole of stock Or niorger. to the event of Assignment :o au
                                                                      assigned or  transferred to such successor iu interest
sole or trat.sfc:- of thz Irasiness. this Agreement shall be deemed
antornoticany and without further action by Ellassen or Emolcyee.

        ;1\ WITN,'SS WHERF.OF.             panics hereto have set their hands and seals 10 11115 ugreemeli goverrin,g non.
competition. con tidenria I in formation and once secrets as   11)011 he low.

                                                         !ILIA. 'FJ'Q O        t P. L

                                                         By

                                                         Jot                 eetor    of Human Resources
                                                         Ad
                                                                  30 Am/choir Road
                                                                   Wa•cefieIci. MA 01380
                                                         Phone it: n1-10.1600        Fax           :n1-21;0163
                                                         Date:, 6/ 01/1.0_

                                                         EMPLOYEE




                                                         Address:                     yeA          4cLikt
                                                                     12.e'
                                                                                        •
                                                         Phone e•         le      ,         • Fa, e:


                                                         Dm*        qVi




                                                                                                                 tit6w    896:L0 0 L 60 6ny
                       SL 1,9 Li7C09
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 76 of 91
    Case 1:19-cv-10470 Document 1-9 Filed 03/13/19 Page 1 of 6
          Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 77 of 91
                   Case 1:19-cv-10470 Document 1-9 Filed 03/13/19 Page 2 of 6


         ELIASSEN
         GROUP°
              Your Success, Our Talent




                                                                        February 8, 2019

        VIA EMAIL AND VIA UPS OVERNIGHT DELIVERY

        Dane Groeneveld, CEO
        PTS Advance
        2860 Michelle Drive, Suite 150
        Irving, CA 92606

        Re:       PTS Advance New Hire: Former Eliassen Employee Jayne Gill

        Dear Mr. Groeneveld:

                                                                                                               in
        Eliassen Group LLC ("Eliassen") has learned that Jayne Gill, who was employed as a Senior Director
        Eliassen's Life Sciences group" until she resigned on February 4, 2019, is now  working for PTS Advance.
                                                                                                             t
        I am writing to give PTS Advance formal notice of the existence and terms of Ms. Gill's "Agreemen
        Governing Non-Competition Confidential Information and Trade Secrets"       (the "2010 Agreemen  t"),
        which she signed in August, 2010, at the beginning of her employment at Eliassen, and to request that
        PTS Advance confirm its intention that Ms. Gill will honor her commitments as set forth in the 2010
        Agreement.

        At this time, Eliassen in not aware of any conduct by Ms. Gill which is inconsistent with her obligations
        under the terms of the 2010 Agreement, a copy of which is attached to this letter. These obligations
        include, without limitation, the following:

              •   A covenant restricting her, for an 18-month period, from doing business or attempting to do
                  business with entities she dealt with during her last eighteen (18) months as an Eliassen
                  employee (paragraph 1);
              •   An 18-month non-solicitation restriction, in which she agreed not to solicit or perform work on
                  any project she worked on at any time during her employment with Eliassen, and in which she
                  also agreed not to solicit or recruit any Eliassen consultant or employee (paragraph 2); and
                                                                                                             the
                  A requirement not to disclose any trade secrets of confidential information pertaining to
                  business of Eliassen or any of its customers (paragraph 3).



                                                                                                           formed in 2015 to
            Eliassen Group, LLC, is the sole owner and the Manager of EG Life Sciences, LLC, which was
                                         of Eliassen Group, LLC's Life Sciences Division. Ms. Gill was an employee   of
        provide services to customers
                                                                                              the  day she resigned, on
        Eliassen Group, LLC from the time she was initially hired in August, 2010, through
        February 4, 2019.


55 Walkers Brook Drive
6th Floor
Reading, MA 01867
800,354.2773
           Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 78 of 91
                   Case 1:19-cv-10470 Document 1-9 Filed 03/13/19 Page 3 of 6

         ELIASSEN
         GROUPS
            Your Success, Our Talent

         Given her role as Senior Director in Eliassen's Life Sciences group, and based on the fact that one of her
         colleagues has also left Eliassen's employ to work for PTS Advance, Eliassen is particularly concerned
         that Ms. Gill should not participate, directly or indirectly, in any efforts to solicit or recruit Eliassen
         employees to go to work for PTS Advance.

         Eliassen asks PTS Advance to acknowledge receipt of this letter and the attached copy of the 2010
                                                                                                             ts
         Agreement, and to confirm that it is PTS Advance's intention that Ms. Gill will honor her commitmen
         as set forth in the 2010 Agreement. We would appreciate receiving such    acknowledg   ement and
         confirmation by the close of business on Friday, February 15, either via email (addressed to
         JTMann@eliassen.com), or by letter, addressed to:

                 Eliassen Group, LLC
                 Attn: Legal Department
                 55 Walkers Brook, 6 Floor
                 Reading, MA 01867

         Eliassen reserves all rights to assert any and all claims available to it under applicable law, and nothing
         herein is a waiver of any such right or claim.

         Should you have any questions regarding this matter, please do not hesitate to contact me.

         Thank you.

                                                                    Sincerely,


                                                                    Jojjathan T. Mann
                                                                    Vi e President & General Counsel
         cc: Ms. Jayne Gill
         Enclosure




55 Walkers Brook Drive
6th Floor
Reading, MA 01867
800.354.2773
  Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 79 of 91
              Case 1:19-cv-10470 Document 1-9 Filed 03/13/19 Page 4 of 6




                          Ac REFnIENT GOVERNING NON-COMPETITION
                        CONFIDENTIAL, INFORMATION AND TRADE SECRETS




              '!HiS AGRFENIENT MADE EFfECTIVF. NE 5a DAY Of Mips:. 2(110, by and between
  litinscen              "Elia:see? and „topic CM. (she tr.o.t1CL'").
                                                            ;

           WHEREAS Employee ac.inoveletigns that 0$ a result of her ruployment. she has access to and knowledge of
 confidential. propAelary intormation belonging to Elaissen andlor trade secrets of (..liamen. including such .nforattlion
 as the identity of clients and customers of Eliassen and consultants utilized by Elitism and crews and customers of
 Ellassen. and

                       Rtnpin.,.cc neKnowledges that it would :le unfair to use such access to ur anowledge of
 conftidential nor orarrietnry ineormaticn helonying to clinstico und•o- !mot: secret s yr Elia:own to compete tnlI
 elittssen;

         NOW THEREFORE. iu consideration of EmployeeN Enip.oyment andor continued Employment, and ether
 goad anti valuable consideration. Employee and EliEssen agree as follows:

            I. Restrictive Coven a lit
            ror so king. as Employee is enip:oycd by Eliassen and for a per.od of eighteen (18) months altar the
  tenni:IMO!' of Employee'e emp cynent for any reason whatsoever. whether vol_itcarily or involuntarily. Crepleree
  shall not. withott: prior express written consent of Eliassen. directly or indirectly. whether as an employee. Weer.
  trisstee. consult:cit. Owner. pallier. co-venturer. event. advisor or otherwise, on behalf or any "competing
 organizariairt 11 do business with or seek business rrom any persons. entities or corporations approached or soliCied
 by Employee tit irty time dewing the eighteen 1 181 nionths prier to the termination of employment with klinssen,
 2) do ousiness with or seek business from any persons. cnteies or corporations located ;n any ectinry -n utel)
 Employee approached :.:steamers              cited business at any 'km during the eighteen i IS) ntoluhl prior tr the
 telni"alion             y molt 'Aids Stiassen. rni purposes or this        content. A - competing orgarlizatinr" 5ha II be any
Istisincss involved ir- the , M11:: ur Aubsranttally surnlnr himittelzi, as Clinssen or which cumpuleg in any way with the
lessiiiess of Elm:seri. abet direcay ur indirectly ns a contractor tr whey:lira:tor. liatipioyee further dcknowledges
                                                                                                                       gnea null
 to the robot biliployee is engaged in soles anchor dealings with caste/nets. Employee develops substar.tial
or    behell Of Flinsscn by dealing  with customers.  Such  customer    good %till is. in oh instances. the property of Eliassen.
Employe"; timber acknowledges that any sinicitution of customers in violation of this agreement would be a
in.sappropriarion orcuStOincr sand will to the substantin. detriment of Eliassen.

          2. Non-SoI ic itn lion
          Employer agrees that she shad nut. for a period COf e::Theen {IX' months Pont the date her empinyanent
                               dry contract or award. or accept any contract yr award for work. air perfo-te any servite
individually or on behalf of any :cmoeticit Organital:On, on my project that Linployee worked on any time 'bring her
Employment with Isl steno Eric uyce also agrees that she shun no: solicit. recruit to work, nr employ any combat
or employee ol Eliassen nn any capacity whatsoever, either eireetiy or indirectly. for u pericd of eig.hteen 18) macOs
utter ihe Employee leaves the employ:nem of Eliassen.




                                                                                                                luau          899.L0 0 t. 60 6lrce
                            1.9Z1.17C09
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 80 of 91
            Case 1:19-cv-10470 Document 1-9 Filed 03/13/19 Page 5 of 6




              j. Non-Disclusure and Return or Confidential information anti:I-rade Secrets
              Employee agrees that during_ or atie. the term or her employment with Eliassen, she shall nut at an}' time
                                                                                                                                 of
  disclose to niters or use, for her own henail etlY Mule secrets nr conlidential iniorrnstion penaining to the business
  rillassen or any of its customers. representatives. al ents. consultant:. licensees. or affiliates. Employee fothersgrees
  111;3 upon termination or her employment with atiassen for 0113 !cumin whatsoever she shall imtnediately :clurithis            to
  Eliassen all property and conildentitil information of Eliassen. the term "confidential is:formation.' as used in
  paragraph, shall include. Int! is•nnt limned to, trade secrets. including all writings. notes. sthdies and reports prepred.
 compiled or acquired           Frrployee during the course of her employment, customer lists: consultant lies: pricing
 information.      market:1g   technknies; ducumenlm•on of basiness plans aid uppontinnics,, Alumni et:goons:
 stlecnd!ad customer meormulirin concerning Jritpte. nnvcl u- specific ptirclinimg -fah's; marketing plans or
 projections: infurmatio4 terming to any spccinl prod' vt, and services Mc; Eliassen nisi arm* or provide In its
 eitstonicrs or convtilmist• limit time tot me: and any data or information n taint:limn: or com:illed ir, nor 1.01111. tlegli1114
 ifl lininul loll contained On Conmuter disks. that Is not gettersky known to the public. Employee further agrees
                                                                                                                          that the
 :erm "confidential adbmtation • aloe includes the form. method and anionnts of ally and all sums paid to Employee by
 Etiassen. and Employee agrees not to disclose any details of or about such payments to anyone Inside Or outside of
 Eliassen.

           4. Remedy liar Breach
           In the event or a breach 0- threatened breach or (his agreement. Eliassen shall be entitled to a pre!intinary
anditar Permanent injunction restraining such breach. Jr is further agreed that. in consideration of the difficulties that
accompany estimating :he damage resulting trona a breach or this ngrcement by Employee, Chesser. may, al Its
discretion, elect either (I) to receive :he sum of $100.00 as hquidated damages for each day Employee is in bscods of
the agreement. 01 (21 In prove and recover actual damages caused by any such breachtes). Eliassen shall funiur be
entitle° in recover all alorneys' fees and OXIXIISS reasonably incurred in establishing any breach of the agreement,
1.116se tinmupett. unorneyir lies Enid e‘penso shall be in arlOgion to, and not hi lieu or. any preliminary Wien'
perm:mem injuneih.e rel:er that may be available to ffliassen. Employee thriller agreeS and ackaowledaes Mai the
runmrg of the perir.t1 al-est:let:on set rorth in paragraphs one ( It and twc (2) shall be tolled (i.e, shall not run) during
any time flame in which Employee violrics the pi oviainos of this ngreemein,

          5. Waiver or tireneli
               wa.ver by 1 liasseri 01 a breach °Inn!, provision chi this agreement by the Employee shall not operate or
 he construed as;, waiver or tiny subsequent breach by the Employee. Ni waiver shall he 5.taid unless in writiq ird
 sighed by an vothorizuel otffcer or Eliassen.

          6. Coverniun 1.41w
          Eliassen rind Employee e‘press•ly agree that' die provisions or this Agreement shall be construed and
interpreted in accordance wide the laws of the Contraonwettlill of Massachusetts.

        7. Einntoyment At Will
        Nothing in Ibis ngreemunt shalt be construed as a promise or agreement or any kind. express or implied, or
employr,ent        specific

         R. Eft lire Assreernmi t
         This agreement constitutes the entire astreement and understanding between the parties wits' regard to as
masters herein and supersedes arty aareetnent that ton!, have been previously entered into rega:cling the subject maser
or this agreement '1here are no other agreements. conditions or repirsemations. oral or wrilren, express orinimplied.
with regard hi nfl matters 'lerein. This dgreernent may not be changed orally, butt only isy an agreement writing
executed h-3 the tntri,„Iga.:•ss sstanli erfrIl'iCilleM , i%) waiver. range. ninddicatinn. etnen.s.'on, addition la aischarte
is sought.




                                                                                                                 111Stu        099:L0 0   sp env
c•cl                    9L 1.961.17C09
 Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 81 of 91
             Case 1:19-cv-10470 Document 1-9 Filed 03/13/19 Page 6 of 6




         V. Severnhiliev
         In the evzitt ezne or more el" the pros1sions in dos agreement is held invalid, Menai or unenforceable in any
respect, such n itolding shall not Effect any other provisions of this agreement Further. if any provision of this
atuvemenr 0811 be held to be excessisely broad c5 :o tone, duration. g.eographic scope. activity or stiii .eci. it shall be
construed h; limit git arid reducing, it so as to be enforceable to the greatest extent permitted by law

        II). Acknowlettp,ment of Voluntariness and Consideration
        Employee acknowledges that she understands the provisions of this agreement, that the agreement is entered
into knowingly and voluntarily, arid that Employee has been Worded a sufficient amount of lime to consider the
agreement anti to consult with and seek the atwice of any person a Employee's choosing. ncluding an money
Employee further ocknust ledges that any employment Empinyec has wits Wiasseri after the date on which this
agreement 's exc.:wed is adequate anti sufficient ctiasidmtion to support the agreement.

        11. $urvivni
        The terms and conditions of this agreement shall survive a* changes made In the Enure to the employment
terms of employee including. but not :Milted to, changes in the salary. benefits. bonus alzuts. job title and ieb
reSPUI1Sibilll


         12. Notice in Future Emniovers
         For n perine of eighteen (181 months nftcr cesalion of Employee's empinyment with Eliassen. F.mptnyeeatit
inform each new en aloyer Or potential emptoyer, pror ic accepting employment, of the existence and details az*Ns
agreement. and proside that employer or potential employer a copy of 0. s agreement. Employee also authorizes
Elmssen to notify any such employer (3C potential e-oployer el the existence and details of this agreement. incirclog
providing a cupy 0: the agree men:- This section shat also arity in the event Employee seeks employment with nrietio
employ:. while errisioyed     ( liossen.

          13, Assienment
          Employee agrees and hereby consents that Eliassco may assign this Agreement to an affiliate of Eliassenorin
conitecling whit a sale or transfer of all lir substantially tot of its hush-ass irrespective of whether the sale or transfer
occurs by way of clangs: of control, sale °raisers. snie of stock or nlager. In the event of assignment. :o an             or
sale or inirsfc:. of the Easiness, this Agreement shall be deemed assigned or transi4rred to such stacessor in Interen
automatics:1y and without further action by Eliassen or Emoloyee.

          :1s WITNESS W1.1F.REOF.             parties hereto, have set their hands and seals to Ihrs agreement governing non-
competit ion, con Eden, ia I wliunt lath-in and rime secrets ns set thrill he low.

                                                          CLIAS Etv t;              'P. L

                                                          Fay

                                                          Jot                .rector of Human Resources
                                                          Ad
                                                                   30 Audi:bon Road
                                                                   Wil4efield, MA 01380
                                                         Phone it: 7it: 7;,..16.1600 Fax P: 711,;11,3-316)



                                                         Enel        EF.
                                                                                       ,          /


                                                                           //
                                                         Address:                   ya.ri
                                                                             .t(?,.5r,) pc1i
                                                                        t;            ,
                                                         Nltirle   • loI;       I           TaN

                                                         Date:      $.15AL-;)




                                                                                                                           899:LO 0 L   60 6nV
                       SL 1.9ZL17£09
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 82 of 91
    Case 1:19-cv-10470 Document 1-10 Filed 03/13/19 Page 1 of 3




                             j
           Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 83 of 91
                  Case 1:19-cv-10470 Document 1-10 Filed 03/13/19 Page 2 of 3




From: Dane Groeneveld <Dane.GroeneveldPPTSadvance.com>
Sent: Friday, February 08, 2019 12:52 PM
To: Ken Spigle <KSpigleteDellassen.com>
Cc: JT Mann <JTMann@eliassen.com>
Subject: RE: Letter Regarding Former Eliassen Employee Jayne Gill

Thanks Ken

                                                                       But.I will be working with my team to set out
They do not officially commence employment until the end of the month.
an appropriate program to manage this.

Kind regards,

Dane Groeneveld
CEO

PTS ADVANCE
TEAMWORK REIMAGINED

949-268-4021
832-205-0160 Mobile
Dane.Groeneveld PTSadvance.corn
www.linkedin.com/inidanegroeneveld/

PTSadvance.com
            Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 84 of 91
                    Case 1:19-cv-10470 Document 1-10 Filed 03/13/19 Page 3 of 3


From: Ken Spigle [ma ilto:KSDigle Oeliasso.n corn]
Sk.nt: Friday, February 08, 2019 9:48 AM
To: Dane Groeneveld <Done.GroenevelciPPTSailvance.com>
Cc: JT Mann <JTMAnnpeliassen.coni>
Subject: Letter Regarding Former Ellassen Employee Jayne Gill

Dear Mr. Groeneveld:

Enclosed please find a fetter from Eliassen Group, LLC's Vice President and General Counsel, Jonathan T. Mann,
regarding Eliassen's former employee Jayne Gill, recently hired by PTS Advance.

                                                                                                                        is
Please note that this letter, which states that at this time "Eliassen is not aware of any conduct by Ms. Gill which
                                                                          with Eliassen, differs significantly from the letter
inconsistent with her obligations" under the terms of her agreement
sent to you yesterday regarding a different former Eliassen employee.

Thank you for your attention in this matter.

Kenneth Spigle


Kenneth I. Spigle
Associate Counsel

Eliassen Group
55 Walkers Brook Drive, 6th Floor, Reading, MA 01867
T: 781.295.6722 C: 617.504.6843
www.eliassen.com

Linkedln:




                                                                2
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 85 of 91
    Case 1:19-cv-10470 Document 1-11 Filed 03/13/19 Page 1 of 4
      Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 86 of 91
PTS Advance   a&clis gi-It4t-A2 Tt'lat9tEt41-P9-ff-12*cef(TMPt1401ar,g/YulP)age 2 of 4 Page 1 of 3




  PTS Advance Expands Quality,
  Regulatory & Compliance Consulting
  Group
  PTS Advance Secures New Managing Director and Account Manager on
  East Coast


          6.144.1"'
         Atipij       PTS
                      ADVANCE
        TEAMWORK REIMAGINED




  NEWS PROVIDED BY
  PTS Advance •-•
  Feb 22, 2019, 07:49 ET




  IRVINE, Calif., Feb. 22, 2019 /PRNewswire/       PTS Advance is excited to announce
  the appointment of Jayne Gill as Managing Director in our Life Science Division. Gill
  began her career in the UK in the Royal Air Force before entering into the
  consulting and recruiting field. She has a deep understanding of the Life Sciences
  industry where she has spent 15+ years running strategic consulting projects for
  global Medical Device, Pharmaceutical and Biotechnology organizations. "It is a
  truly unique opportunity to join the Leadership Team at PTS Advance and combine
                                                                           the
  my passion, knowledge and network across the Life Sciences industry with
                                                                              have
  vision and execution track record that Dane Groeneveld and the Stein Family
  set in this industry," said Gill.




https://www.prnewswire,com/news-releases/pts-advance-expands-quality-regulatory—compl... 3/1/2019
       Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 87 of 91
PTS Advance ,-xmdis..94161y}33milat:9666fifwfiplipicepaaeglig3glyugoage 3 of 4 Page 2 of 3



 Glenn Haegle also joins the PTS Advance team, as the fifth and newest member of
 the Quality, Regulatory and Compliance Consulting group to be led by Gill. After
 graduating from The University of Tampa, Haegle has spent the last 10+ years
 leading business development and customer success in the Consulting and Life
 Sciences industries, Dane Groeneveld, CEO of PTS Advance commented, "We are
 continuing to strengthen all aspects of our business and the addition of Jayne and
 Glenn adds to our ability to deliver advanced levels of service and innovative
 solutions across the Quality, Validation, Engineering, and Regulatory and
 Compliance disciplines. Our team can now demonstrate a tremendous
 understanding of the challenges that come with manufacturing and post market
 surveillance in FDA regulated environments. Guiding customers through those
 challenges allows us to deliver on our core purpose to advance business through
 people, andpeople through business."


                                                                                      full-
  PTS Advance provides staffing, pre-identified candidate management, and
  scope consulting and project solutions. Our team has been responsible for
  deploying consultants to over 4,500 assignments in the US, and assisting with
  numerous international assignments on business trips and full relocation.


  More about the PTS Advance Team


                                                                                   visit us at
  To learn more about the growing life sciences team and services offered,
  PTSadvance.com.


  Contact:
  Dane Groeneveld
  949-268-4000
  2098950email4pr.com


  SOURCE PTS Advance




                                                                                           3/1/2019
https://www.pmewswire.com/news-releases/pts-advance-expands-quality-regulatory--compl...
       Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 88 of 91
PTS Advance Zcmdl:Q3klittylaft-gglatorxestict3TfrialincerQwuzlEiMaguilpage 4 of 4 Page 3 of 3


  Related Links

  https://www.ptsadva nce.com




                                                                                ompl... 3/1/2019
https://www.pmewswire.com/news-releases/pts-advance-expands-quality-regulatory—c
Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 89 of 91
    Case 1:19-cv-10470 Document 1-12 Filed 03/13/19 Page 1 of 3
          Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 90 of 91
                  Case 1:19-cV-10470 Document 1-12 Filed 03/13/19 Page 2 of 3




From: Dane Groeneveld <Dane.GroenevelciPPTSadvance.com>
Sent: Friday, February 22, 2019 3:27 PM
To: Ken Spigle <KSniele'@eliassen.com>
Cc: Russell Stein <Russell.Stein@PTSadvance.com>
Subject: RE: Following up on Jayne Gill and Glenn Haegle

Thanks Ken

                                                                                            s, and we have been working
We have no intention of them breaking any of the legally binding terms of their agreement
on a market plan to ensure that we monitor activity appropriately.

So I do not see any value in spending time and money with lawyers to put anything additional in place.
                                                                                                         like   to meet for
That said, I will be at the SIA Executive Forum in Austin next week. If any of your executive team would
breakfast or a coffee, I would me more than happy to discuss any concerns that they have.

Kind regards,

Dane Groeneveld
CEO

PTS ADVANCE
TEAMWORK REIMAGINED
             Case 1:19-cv-10470-GAO Document 8-1 Filed 03/25/19 Page 91 of 91
                   Case 1:19-cv-10470 Document 1-12 Filed 03/13/19 Page 3 of 3



949-268-4021
si32-205-0160 Mobile
Dane.Groeneveld@PTSadvance.com
www.linkedin.com/inidaneciroeneveld/

PTSadvance.com

From: Ken Spigle [inailto:Y.SniRle6Deliassen.c.onl]
Sent: Friday, February 22, 2019 11:15 AM
To: Dane Groeneveld <Dane.GroeneveldOPTSadvance.corn>
Subject: Following up on Jayne Gill and Glenn Haegle

Dear Dane,

                                                                                                                    discuss
Now that Jayne Gill and Glenn Haegle have commenced their employment with PTS Advance, we would like to
                                      detailing the scope  of the restrictions on Ms. Gill's and Mr. Haegle's activities with
putting together written agreements
respect to Eliassen clients, employees, and confidential information.

                                                                                                             issue of
We would be happy to communicate directly with you, but if you are represented by counsel regarding the
                                                                 tts Rules of Professional Conduct for Lawyers   require
Eliassen's concerns about Ms. Gill and/or Mr. Haegle, Massachuse
                                                              consents   to having us communicat e  directly  with you.
us to communicate only with your counsel, unless your counsel

Thank you for your attention In this matter.

Ken Spigle

Kenneth I. Spigle
Associate Counsel

Eliassen Group
55 Walkers Brook Drive, 6th Floor, Reading, MA 01867
T: 781.295.6722 C: 617.504.6843
www.eliassen.com

Linkedln:




                                                               2
